

 
Table of Contents

   
 Page
ARTICLE 1 DEFINED TERMS
 
1
1.1.
AAA.
1
1.2.
Acquiring Member
1
1.3.
Acquisition Contract
1
1.4.
Act.
1
1.5.
1933 Act.
1
1.6.
Additional Capital Contributions.
1
1.7.
Adjusted Capital Account Deficit.
1
1.8.
Affiliate.
1
1.9.
Agreement.
2
1.10.
Book Basis.
2
1.11.
Budget.
2
1.12.
Budget and Operating Plans.
2
1.13.
Buyer.
2
1.14.
Buy‑Sell Offer.
2
1.15.
Capital Account.
2
1.16.
Capital Contributions.
2
1.17.
Cash Needs.
2
1.18.
Certificate of Formation.
2
1.19.
Change in Control.
2
1.20.
Code.
3
1.21.
Company.
3
1.22.
Company Accountant
3
1.23.
Company Loan.
4
1.24.
Company Minimum Gain
4
1.25.
Confidential Information.
4
1.26.
Contributing Member.
4
1.27.
Contributing Member's Representatives.
4
1.28.
Default Loan.
4
1.29.
Election.
4
1.30.
Escrow Fund.
4
1.31.
Executive Committee.
4
1.32.
Expenditures.
4
1.33.
Failed Contribution.
4
1.34.
Fair Market Value.
4
1.35.
Final Sharing Ratio.
4
1.36.
Formation Date.
5
1.37.
Fund III
5
1.38.
GAAP.
5
1.39.
Indemnitee.
5
1.40.
Initial Cash Contributions.
5
1.41.
Interest.
5
1.42.
IRR.
5
1.43.
Investment Criteria
5
1.44.
Investment Period
5
1.45.
Lending Member
5
1.46.
Liquidating Amount
5
1.47.
Liquidator.
6
1.48.
Loan Needs.
6
1.49.
Lockout Period.
6
1.50.
Loss.
6
1.51.
Major Decision.
6
1.52.
Managing Member.
6
1.53.
Managing Member Indemnitees.
6
1.54.
Maximum Contribution Amount.
7
1.55.
Member.
7
1.56.
Member Minimum Gain.
7
1.57.
Member Nonrecourse Debt.
7
1.58.
Member Nonrecourse Deductions.
7
1.59.
Net Cash Flow.
7
1.60.
Net Profits and Net Losses.
7
1.61.
Non‑Contributing Member.
7
1.62.
Non-Offering Member.
7
1.63.
Nonrecourse Debt.
7
1.64.
Nonrecourse Deductions.
7
1.65.
Notices.
7
1.66.
Offeree.
7
1.67.
Offeree Value.
7
1.68.
Offering Member.
7
1.69.
Offeror.
7
1.70.
Offeror Value.
8
1.71.
Percentage Interest.
8
1.72.
Permitted Investments.
8
1.73.
Person.
8
1.74.
Prime Rate.
8
1.75.
Proceeding.
8
1.76.
Profit.
8
1.77.
Project Subsidiaries.
8
1.78.
Properties.
9
1.79.
Property Buy Offer.
9
1.80.
Property Buy–Sell Event.
9
1.81.
Property Buy-Sell Offer.
9
1.82.
Property Management Agreement.
9
1.83.
Property Manager.
9
1.84.
Property Offer Election.
9
1.85.
Property Purchase Price.
9
1.86.
Property Sell Offer.
9
1.87.
Prospective Property Acquisition
9
1.88.
Purchase Date.
9
1.89.
Purchase Event.
9
1.90.
Purchase Interest.
9
1.91.
Purchase Option.
9
1.92.
Purchase Price.
9
1.93.
Receipts.
10
1.94.
Region.
10
1.95.
Rejecting Member
10
1.96.
Related Agreements.
10
1.97.
Representative.
10
1.98.
Seller.
10
1.99.
Subject Property.
10
1.100.
Tax Matters Member
10
1.101.
Target Amount.
10
1.102.
Thackeray Interest.
10
1.103.
Thackeray.
11
1.104.
Transfer.
11
1.105.
Treasury Regulations
11
1.106.
Other Terms.
11
ARTICLE 2 ORGANIZATION
 
11
2.1.
Formation.
11
2.2.
Name.
11
2.3.
Principal Place of Business.
12
2.4.
Term.
12
2.5.
Registered Agent and Registered Office.
12
2.6.
Purpose.
12
2.7.
Investment Period.
12
ARTICLE 3 CAPITAL
 
13
3.1.
Initial Capital Contributions.
13
3.2.
Additional Capital Contributions.
13
3.3.
Company Loan.
14
3.4.
Borrow Funds.
15
3.5.
Wire Transfers.
15
3.6.
Failure to Make Capital Contribution.
15
3.6.1.
Set Off.
15
3.6.2.
Percentage Interest Adjustment.
15
3.6.3.
Seek Indemnity.
15
3.6.4.
Separate Acquisition.
16
3.6.5.
Return Additional Capital Contribution.
16
3.6.6.
Default Loan.
16
3.6.7.
Prohibition.
17
3.7.
Percentage Interest and Final Sharing Ratio Adjustment
17
3.7.1.
Percentage Interest Adjustment.
17
3.7.2.
Final Sharing Ratio Adjustment.
18
3.8.
Intentionally Omitted
19
3.9.
Intentionally Omitted
19
3.10.
Capital Accounts.
19
3.10.1.
Capital Account Credits.
19
3.10.2.
Capital Account Debits.
19
3.11.
Interest On and Return of Capital.
20
3.12.
No Further Capital Contribution.
20
3.13.
Waiver of Right of Partition and Dissolution.
20
ARTICLE 4 PROFITS AND LOSSES
 
20
4.1.
Allocation of Profits and Losses
20
4.2.
Special Allocations
21
4.2.1.
Minimum Gain Chargeback
21
4.2.2.
Qualified Income Offset
21
4.2.3.
Nonrecourse Deductions
21
4.2.4.
Member Nonrecourse Deductions
21
4.2.5.
Code Section 754 Adjustments
21
4.2.6.
Loss Limitation
22
4.3.
Compliance With Section 704(c)
22
4.4.
Intent of Allocations
22
4.5.
Member Acknowledgment
22
ARTICLE 5 DISTRIBUTIONS
 
23
5.1.
Distributions
23
5.2.
Timing
23
5.3.
Distribution Limitation Under Act; Reserves
23
ARTICLE 6 MANAGEMENT
 
23
6.1.
Executive Committee
24
6.2.
Members of the Executive Committee
24
6.2.1.
Membership
24
6.2.2.
Regular Meetings
24
6.2.3.
Special Meetings
25
6.2.4.
Notice of Meetings
25
6.2.5.
Quorum
25
6.2.6.
Telephone Meetings
26
6.2.7.
Minutes
26
6.2.8.
No Compensation
26
6.2.9.
Appointment of Agents
26
6.2.10.
Engagement of Professionals
26
6.3.
Major Decisions
26
6.3.1.
Financings
26
6.3.2.
Budget
27
6.3.3.
Operating Variances
27
6.3.4.
Distributions
27
6.3.5.
Possession or Use of Company Property
27
6.3.6.
Reserves
27
6.3.7.
Capital Calls
27
6.3.8.
Company Loans
27
6.3.9.
Sales
27
6.3.10.
Acquisitions
27
6.3.11.
Property Development
28
6.3.12.
Improvements
28
6.3.13.
Capital Expenditures
28
6.3.14.
Loans and Guarantees
28
6.3.15.
Contracts
29
6.3.16.
Subsidiary Entities
29
6.3.17.
Professional Services
29
6.3.18.
Non-Standard Leases
29
6.3.19.
Sales or Placement Agents
29
6.3.20.
Overhead
29
6.3.21.
Affiliate Transactions
29
6.3.22.
Legal Proceedings
30
6.3.23.
Bankruptcy
30
6.3.24.
Merger
30
6.3.25.
Tax Elections
30
6.3.26.
Dissolution or Distributions In Kind
30
6.3.27.
Company Term; Investment Period
30
6.3.28.
Causing Project Subsidiary to Undertake Major Decisions
30
6.3.29.
Amendment
30
6.3.30.
Restoration
31
6.3.31.
Insurance
31
6.3.32.
Permitted Investments
31
6.3.33.
Memphis Commercial Group
31
6.3.34.
Others
31
6.3.35.
Permitted Expenditures
31
6.4.
Managing Member Powers
31
6.5.
Actions Requiring Unanimous Consent
31
6.5.1.
Contravene Agreement
31
6.5.2.
Impossibility of Business
31
6.5.3.
Guarantee Non-Investment Entity Debts
31
6.5.4.
Employees
32
6.6.
Managing Member Duties
32
6.6.1.
General Duties
32
6.6.2.
Day to Day Management
32
6.7.
Intentionally Omitted
33
6.8.
Members
33
6.9.
Company Expenses
33
6.9.1.
General
33
6.9.2.
Acquisition Costs
34
6.9.3.
Management Fee
34
6.9.4.
Asset Management
34
6.9.5.
Construction Management
35
6.9.6.
Acquisition Fee
35
6.9.7.
Memphis Commercial Group
35
6.9.8.
Equity Placement
35
6.9.9.
Thackeray Direct Expenses
35
6.10.
Liability of Members.
35
6.10.1.
Exculpation.
36
6.10.2.
Indemnification.
37
6.10.3.
Indemnification of Successors
40
ARTICLE 7 PURCHASE OPTIONS
 
40
7.1.
Purchase Events
40
7.1.1.
Withdrawal
40
7.1.2.
Bankruptcy
40
7.1.3.
Involuntary Bankruptcy
40
7.1.4.
Trustee Appointment
40
7.1.5.
Failure to Pay Debts
40
7.1.6.
Writ of Attachment
40
7.1.7.
Failure to Perform Obligations
41
7.1.8.
Assignment of Rights
41
7.1.9.
Change of Control
41
7.1.10.
Dissolution
41
7.1.11.
Felonious Act
41
7.2.
Exercise of Purchase Option
41
7.3.
Closing and Terms
42
7.4.
Effect on Seller's Interest
42
7.5.
Term of Options
42
ARTICLE 8 BUY-SELL PROVISIONS
 
43
8.1.
Master Buy-Sell Provision
43
8.1.1.
Terms
43
8.1.2.
Determination of Value
43
8.1.3.
Offeree Election
43
8.2.
Closing
44
8.3.
Remedies; Coordination of Rights
44
8.4.
Terms Governing the Escrow Funds
45
8.5.
Power of Attorney
45
8.6.
Property Buy-Sell Provision
45
8.6.1.
Terms
46
8.6.2.
Non-Offering Member Election
46
8.7.
Closing
47
8.8.
Remedies; Coordination of Rights in Connection with Property Buy-Sell
47
8.9.
Terms Governing the Escrow Funds in Connection with Property Buy-Sell
47
ARTICLE 9 BOOKS AND RECORDS
 
48
9.1.
Books and Records
48
9.2.
Accounting and Fiscal Year
48
9.3.
Reports
49
9.3.1.
Monthly Reports
49
9.3.2.
Annual Reports
49
9.3.3.
Other Reports
50
9.3.4.
Tax Reports
50
9.3.5.
Tax Returns
50
9.3.6.
Other
50
9.4.
The Company Accountant
50
9.5.
Reserves
50
9.6.
The Budget and Operating Plans
50
9.6.1.
Adoption of Budget
51
9.6.2.
Strategies
51
9.6.3.
Project Budget
51
9.6.4.
Renovation of Properties
51
9.6.5.
Failure to Approve Annual Plan
51
9.7.
Tax Matters Member
52
ARTICLE 10 TRANSFER OF INTERESTS
 
52
10.1.
Transfer Restrictions
52
10.1.1.
Direct Transfers
52
10.1.2.
Managing Member Indirect Transfers
52
10.2.
Permitted Transfers
52
10.3.
Transferees
53
10.4.
Section 754 Election
53
10.5.
Non-Complying Transfers Void
53
ARTICLE 11 DISSOLUTION AND TERMINATION
 
53
11.1.
Dissolution Events
53
11.1.1.
Termination Date
53
11.1.2.
Written Agreement
54
11.1.3.
Withdrawal or Merger of Managing Member
54
11.1.4.
Disposition of Property
54
11.1.5.
Bankruptcy
54
11.1.6.
Reorganization
54
11.2.
Continuation
54
11.3.
Method of Liquidation
54
11.3.1.
Generally
54
11.3.2.
Distributions in Kind
55
11.3.3.
No Deficit Restoration Obligation
55
11.4.
Deemed Distribution and Recontribution
55
11.5.
Date of Termination
56
ARTICLE 12 INVESTMENT REPRESENTATIONS OF THE MEMBERS
56
12.1.
Investment Intent
56
12.2.
Unregistered Company Interests
56
12.3.
Nature of Investment
56
12.4.
Legend on Agreement
57
ARTICLE 13 MISCELLANEOUS
 
57
13.1.
Exclusivity
57
13.1.1.
Opportunities
57
13.1.2.
Exceptions: Rejection
57
13.1.3.
Exception:  Like Kind
57
13.2.
Exclusivity
58
13.3.
Representations and Warranties of the Members
58
13.3.1.
Due Organization
58
13.3.2.
Legal and Binding
58
13.3.3.
No Consents
58
13.3.4.
No Conflicts
58
13.3.5.
No Brokers
58
13.3.6.
Prohibited Person and Transactions
58
13.4.
Appraisal Procedures for Fair Market Value
59
13.4.1.
Selection of Appraisers
59
13.4.2.
Resolution of Appraisal Disputes
59
13.5.
Further Assurances
59
13.6.
Conflicts
59
13.7.
Notices
60
13.8.
Cumulative Remedies
61
13.9.
Governing Law
61
13.10.
Arbitration
61
13.10.1.
General
61
13.10.2.
Selection of Arbitrator
62
13.10.3.
Rules of Arbitration
62
13.10.4.
Costs of Arbitration
62
13.10.5.
Award of Arbitrator
62
13.11.
Attorney Fees
62
13.12.
Captions
62
13.13.
Pronouns
63
13.14.
Successors and Assigns
63
13.15.
Extension Not a Waiver
63
13.16.
Creditors and Third Parties Not Benefited
63
13.17.
Recalculations of Interest
63
13.18.
Severability
63
13.19.
Entire Agreement
63
13.20.
Publicity
64
13.21.
Counterparts
64
13.22.
Confidentiality
64
13.22.1.
Confidential Information
64
13.22.2.
No Disclosure
65
13.22.3.
Survival
65











































































































 
 
 


LIMITED LIABILITY COMPANY AGREEMENT




OF






MID-AMERICA MULTIFAMILY FUND II, LLC


(a Delaware limited liability company)






Dated as of June 23, 2009














THE INTERESTS REPRESENTED BY THIS INSTRUMENT HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“FEDERAL ACT”), OR THE SECURITIES LAWS OF THE VARIOUS STATES (“STATE
LAW”).  THEY HAVE BEEN ISSUED AND SOLD PURSUANT TO AN EXEMPTION FROM THE FEDERAL
ACT AND STATE LAW AND MAY NOT, EXCEPT AS SPECIFICALLY PROVIDED HEREIN, BE SOLD,
PLEDGED OR OTHERWISE TRANSFERRED BY THE HOLDERS THEREOF AT ANY TIME, AND WHICH
MAY BE CONDITIONED UPON DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL
SATISFACTORY TO THE MANAGING MEMBER THAT SUCH SECURITIES MAY BE TRANSFERRED
WITHOUT REGISTRATION OR QUALIFICATION.  TRANSFER OF AN INTEREST IS PROHIBITED
EXCEPT PURSUANT TO REGISTRATION IN ACCORDANCE WITH THE FEDERAL ACT AND EACH
RELEVANT STATE LAW OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
FEDERAL ACT AND EACH RELEVANT STATE LAW.  HEDGING TRANSACTIONS INVOLVING AN
INTEREST MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE FEDERAL ACT AND ALL
APPLICABLE STATE LAWS.
EXHIBITS




Exhibit A — Example IRR Calculation
Exhibit B — Property Management Agreement
Exhibit C — Example Percentage Interest and Final Sharing Ratio Adjustment
Exhibit D — Due Diligence and Closing Checklist
Exhibit E — Purchase and Sale Agreement
Exhibit F — Single Purpose Entity Agreement
Exhibit G — Investment Criteria
Exhibit H — Memphis Commercial Group Agreement




LIMITED LIABILITY COMPANY AGREEMENT
OF
MID-AMERICA MULTIFAMILY FUND II, LLC
 
This LIMITED LIABILITY COMPANY AGREEMENT of MID-AMERICA MULTIFAMILY FUND II,
LLC, a Delaware limited liability company, is made and entered into as of June
___, 2009 (the "Formation Date"), by and among Mid-America Apartments, L.P., a
Tennessee limited partnership ("MAALP") and TPRF II/Memphis Investor, L.L.C., a
Delaware limited liability company ("Thackeray").
 
ARTICLE 1
 


 
DEFINED TERMS
 
As used in this Agreement, the following terms will have the following meanings
when used herein with initial capital letters:
 
1.1. AAA.»
 
  "AAA" shall have the meaning set forth in Section 13.10.2.
 
1.2. Acquiring Member»
 
.  “Acquiring Member” shall have the meaning set forth in Section13.1.2.
 
1.3. Acquisition Contract»
 
.  “Acquisition Contract” shall have the meaning set forth in Section 6.3.10.
 
1.4. Act.»
 
  "Act" means the Delaware Limited Liability Company Act, as amended from time
to time.
 
1.5. 1933 Act.»
 
  "1933 Act" means the Securities Act of 1933, as amended.
 
1.6. Additional Capital Contributions.»
 
  "Additional Capital Contributions" shall have the meaning set forth in Section
3.2.
 
1.7. Adjusted Capital Account Deficit.»
 
  "Adjusted Capital Account Deficit" means with respect to any Member for any
taxable year, the deficit balance, if any, in such Member's Capital Account as
of the end of such taxable year, after increasing such Capital Account by any
amounts that such Member is actually obligated or deemed obligated to restore as
described in the penultimate sentences of Treasury Regulation Section
1.704-2(g)(1) and Treasury Regulation Section 1.704-2(i)(5), and reducing such
Capital Account by any amounts described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6).  The definition of Adjusted Capital
Account Deficit is intended to comply with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
 
1.8. Affiliate.»
 
  "Affiliate" means, with respect to any Person, any other Person directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with such Person; provided, however, that no individual
Person or any Person who controls, is controlled by, or is under common control
with such individual Person shall be deemed an Affiliate of another Person
solely by reason of such individual's status as a director, officer or employee
of such Person; provided further, that, without limiting the foregoing,
Mid-America Apartment Communities, Inc (“MAAC”) and MAALP are Affiliates of each
other and MAAC and MAALP individually and collectively are not Affiliates of
Thackeray and vice versa.  As used in this definition, the terms "control,"
"controlling," "controlled by" or "under common control with" means the
possession, directly or indirectly, through one or more intermediaries, of the
power to direct or cause the direction of the management and policies of a
Person, whether through voting securities, by contract or otherwise.
 
1.9. Agreement.»
 
  "Agreement" means this Limited Liability Company Agreement, as it may be
amended from time to time.
 
1.10. Book Basis.»
 
  "Book Basis" means, with respect to any asset, the asset's adjusted basis for
federal income tax purposes; provided, however, (a) if property is contributed
to the Company, the initial Book Basis of such property shall equal its Fair
Market Value on the date of contribution as determined by this Agreement; and
(b) if the Capital Accounts of the Company are adjusted pursuant to Treasury
Regulation Section 1.704-1(b) to reflect the Fair Market Value of any Company
asset, the Book Basis of such asset shall be adjusted to equal its respective
Fair Market Value as of the time of such adjustment in accordance with such
Treasury Regulation.  The Book Basis of all assets shall be adjusted thereafter
by depreciation and amortization as provided in Treasury Regulation Section
1.704-1(b)(2)(iv)(g).
 
1.11. Budget.»
 
  "Budget" means a Budget and Operating Plans.
 
1.12. Budget and Operating Plans.»
 
  "Budget and Operating Plans" shall have the meaning set forth in Section
9.6.1.
 
1.13. Buyer.»
 
  "Buyer" shall have the meaning set forth in Section 7.1.
 
1.14. Buy-Sell Offer.»
 
  "Buy-Sell Offer" shall have the meaning set forth in Section 8.1.
 
1.15. Capital Account.»
 
  "Capital Account" means that capital account maintained for each Member
pursuant to Section 3.10.
 
1.16. Capital Contributions.»
 
  "Capital Contributions" means, with respect to any Member, the amount of cash
and the initial Book Basis of any property or other asset (net of liabilities
assumed by the Company resulting from such contribution, and liabilities to
which that property or asset is subject), contributed or deemed contributed to
the Company with respect to the Percentage Interest held by the Member.
 
1.17. Cash Needs.»
 
  "Cash Needs" shall have the meaning set forth in Section 3.2.
 
1.18. Certificate of Formation.»
 
  "Certificate of Formation" shall have the meaning set forth in Section 2.1.
 
1.19. Change in Control.»
 
  A "Change in Control" with respect to MAAC shall be deemed to have occurred if
(i) any "person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 and the Regulations promulgated thereunder),
acquires, directly or indirectly, in any transaction or series of transactions
40% or more of the Full Voting Power of MAAC or substantially all of the assets
of MAAC (a "CIC Threshold Transaction"); provided, however, that a Change in
Control shall not be deemed to have occurred if after a CIC Threshold
Transaction (1) the Chief Executive Officer and Chief Financial Officer (who
held such positions as of the Formation Date or are otherwise approved by all
the Members) continue to hold those positions with MAAC or any surviving entity
after a CIC Threshold Transaction, or (2) such CIC Threshold Transaction is a
transaction described in Rule 13e-3 under the Securities Exchange Act of 1934
and the Chief Executive Officer and Chief Financial Officer of MAAC (who held
such positions as of the Formation Date or are otherwise approved by all the
Members) remain in those positions with MAAC or any surviving entity after such
CIC Threshold Transaction, or (ii) an event occurs in which the Chief Executive
Officer, Chief Financial Officer and at least 50% of the directors of MAAC (who
held such positions as of the Formation Date or are otherwise approved by all
Members) do not continue to hold those positions with MAAC or any surviving
entity after such event.  "Full Voting Power" shall mean the right to vote in
the election of one or more directors through proxy or by the beneficial
ownership of common stock of MAAC or other securities then entitled to vote in
the election of one or more directors.  For purposes of calculating the
percentage ownership of Full Voting Power of a person, all warrants, options or
rights to purchase common stock or other securities of MAAC that would be
entitled to vote in the election of directors of MAAC held by all persons shall
be deemed to have been exercised and all securities convertible into or
exchangeable for MAAC common stock or voting securities, including Class A
common units of limited partnership interest in MAALP, shall be deemed to have
been converted or exchanged, as the case may be (disregarding for such purposes
any restrictions on conversion, voting (such as proxies), exchange or exercise),
in each case for the maximum number of shares of common stock of MAAC or other
securities entitled to then vote in the election of one or more directors.  A
"Change in Control" with respect to MAALP means any event (including, without
limitation, any sale, assignment, Transfer, merger, consolidation, combination,
reorganization, liquidation, division, dividend, stock split or other
restructure) which results in (1) MAAC (or an Affiliate of MAAC) no longer
owning and controlling MAALP, or substantially all the assets owned by MAALP,
prior to such event or (2) any Change in Control with respect to MAAC.  As used
in the previous sentence, the term "controlling" shall have the same meaning as
set forth in the definition of Affiliate. A “Change in Control” with regards to
Thackeray means any event, including without limitation, any sale, assignment,
Transfer, merger, consolidation, reorganization, liquidation, division, dividend
or any other restructure of Thackeray or Thackeray Partners Realty Fund II, L.P.
("Thackeray Partners"), resulting in Thackeray Partners no longer owning and
controlling Thackeray, or substantially all the assets owned by Thackeray, prior
to such event; provided that such event shall be deemed not to constitute a
Change in Control if either Tony Dona or Mary Hager (or both of them) continue
in controlling management positions relating to the entity that, upon such
event, controls or owns Thackeray.
 
1.20. Code.»
 
  "Code" means the Internal Revenue Code of 1986, as amended.
 
1.21. Company.»
 
 "Company" means the company formed and governed by this Agreement.
 
1.22. Company Accountant»
 
.  “Company Accountant” shall have the meaning set forth in Section 9.4.
 
1.23. Company Loan.»
 
  “Company Loan” shall have the meaning set forth in Section 3.3.
 
1.24. Company Minimum Gain»
 
.  “Company Minimum Gain” shall have the meaning of “Partnership Minimum Gain”
set forth in Treasury Regulation Section 1.704-2(d).
 
1.25. Confidential Information.»
 
  "Confidential Information" shall have the meaning set forth in Section 13.22.1
hereof.
 
1.26. Contributing Member.»
 
  “Contributing Member” shall have the meaning set forth in Section 3.2.
 
1.27. Contributing Member's Representatives.»
 
  "Contributing Member's Representatives" shall have the meaning set forth in
Section 3.6.
 
1.28. Default Loan.»
 
  “Default Loan” shall have the meaning set forth in Section 3.6.6.
 
1.29. Election.»
 
  "Election" shall have the meaning set forth in Section 8.1.3.
 
1.30. Escrow Fund.»
 
  "Escrow Fund" shall have the meaning set forth in Section 8.1.1.
 
1.31. Executive Committee.»
 
  "Executive Committee" means the committee formed pursuant to Section 6.1.
 
1.32. Expenditures.»
 
  "Expenditures" means, for any period, the sum of the total gross expenditures
of the Company during such period, including (a) all cash operating expenses,
(b) all costs and expenses of any financing and all debt service payments
including debt service on loans made to the Company by the Members or any of
their Affiliates (pursuant to the terms and conditions of this Agreement other
than Company Loans), (c) all expenditures which are treated as capital
expenditures (as distinguished from expense deductions) under GAAP, (d) all real
estate taxes, personal property taxes and sales taxes, (e) all deposits of
Receipts to the Company's reserve accounts, and (f) all costs and expenditures
related to any acquisition, sale, disposition, financing, refinancing or
securitization of a Property;  provided, however, that Expenditures shall not
include (i) any payment or expenditure to the extent (A) the sources of funds
used for such payment or expenditure are not included in Receipts or (B) such
payment or expenditure is paid directly out of any Company reserve account (as
opposed to first being deposited into an operating account and then applied to
the applicable expense), or (ii) any expenditure properly attributable to the
liquidation of the Company.
 
1.33. Failed Contribution.»
 
  "Failed Contribution" shall have the meaning set forth in Section 3.6.
 
1.34. Fair Market Value.»
 
  "Fair Market Value" means, as to any non-cash property of the Company, the
fair market value thereof as determined by the Executive Committee.
 
1.35. Final Sharing Ratio.»
 
  "Final Sharing Ratio" means with respect to a Member, the percentage set forth
under the heading Final Sharing Ratio opposite the name of that Member in
Section 3.1 as it may be increased or decreased pursuant to this Agreement.
 
1.36. Formation Date.»
 
  "Formation Date" shall have the meaning given to such term in the first
paragraph of this Agreement.
 
1.37. Fund III»
 
.  “Fund III” shall have the meaning given to such term in Section 3.2.
 
1.38. GAAP.»
 
  "GAAP" shall have the meaning set forth in Section 9.2.
 
1.39. Indemnitee.»
 
  "Indemnitee " shall have the meaning set forth in Section 6.10.2.3.
 
1.40. Initial Cash Contributions.»
 
  "Initial Cash Contributions" shall have the meaning set forth in Section 3.1.
 
1.41. Interest.»
 
  "Interest" means, with respect to any Member at any time, the interest of such
Member in the Company at such time, including the right of such Member to any
and all of the benefits to which such Member may be entitled as provided in this
Agreement, together with the obligations of such Member to comply with all of
the terms and provisions of this Agreement.
 
1.42. IRR.»
 
  "IRR" means with respect to contributions (i.e. Capital Contributions) to the
Company by a Member and distributions (i.e. distributions made under Sections
5.1 and 11.3) from the Company to a Member, the monthly rate of compounding
which satisfies the condition that the sum of the present values of each
contribution equals the sum of the present values of each distribution, where
each such present value is determined as of the Formation Date.  For purposes of
this Agreement, IRR will be calculated by treating each contribution and
distribution which occurs during a month as occurring at the beginning of that
month and by using the computer program Microsoft EXCEL (Internal Rate of Return
Calculation).  Any IRR expressed in this Agreement will be expressed as an
annual rate taking into consideration the monthly compounding required to yield
such annual rate.  An example IRR calculation in accordance with this
definition, which is calculated inclusive of a return of Member Capital
Contributions, is attached hereto as Exhibit A.
 
1.43. Investment Criteria»
 
.  “Investment Criteria” shall have the meaning set forth in Section 2.7.
 
1.44. Investment Period»
 
.  “Investment Period” shall have the meaning set forth in Section 2.7.
 
1.45. Lending Member»
 
.  “Lending Member” shall have the meaning set forth in Section 3.6.6.
 
1.46. Liquidating Amount»
 
 “Liquidating Amount” means, with respect to a Member, at the end of any fiscal
year or other allocation period, the amount which such Member would then be
entitled to receive if, immediately following such fiscal year or other
allocation period: (a) all of the assets of the Company (other than cash and
claims of the Company for contributions) were sold for cash equal to their
respective Book Basis (or, in the case of assets subject to liabilities for
which the creditor’s right is limited to assets of the Company, the amounts of
such liabilities, if greater than the aggregate Book Basis of such assets); (b)
all unconditional obligations to contribute to the Company were collected in
full; and (c) the proceeds of such sale and collections, and all other cash of
the Company, were distributed as provided in Section 5.1.
 
1.47. Liquidator.»
 
  "Liquidator" shall have the meaning set forth in Section 11.3.1.
 
1.48. Loan Needs.»
 
  "Loan Needs" shall have the meaning set forth in Section 3.3.
 
1.49. Lockout Period.»
 
  “Lockout Period” means the two (2) year period from the Acquisition Date of a
Property.
 
1.50. Loss.»
 
  "Loss" means, with respect to the Company, for each taxable year, each item of
the Company's taxable loss or deduction for such taxable year, as determined
under Section 703(a) of the Code, and Section 1.703-1 of the Treasury
Regulations (for this purpose, all items of deduction and loss required to be
stated separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable loss), but with the following adjustments:
 
(a) Any expenditures of the Company described in Section 705(a)(2)(B) of the
Code, including any items treated under Section 1.704-1(b)(2)(iv)(i) of the
Treasury Regulations as items described in Section 705(a)(2)(B) of the Code,
shall be considered an item of taxable deduction or loss;
 
(b) In the event the Book Basis of any Company asset is reduced as a result of
an adjustment to Book Basis under Treasury Regulation Section
1.704-1(b)(2)(iv)(f), the amount of such reduction shall be taken into account
as loss from the disposition of such asset for purposes of computing Loss;
 
(c) Loss resulting from any disposition of property with respect to which loss
is recognized for federal income tax purposes shall be computed by reference to
the Book Basis of the property disposed of, notwithstanding that the adjusted
tax basis of such property differs from its Book Basis;
 
(d) Any items which are specially allocated pursuant to Section 4.2 shall not be
taken into account in computing Loss; and
 
(e) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable loss or deduction, there shall be
taken into account depreciation and amortization as determined pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(g), if applicable for such taxable
year or other period.
 
1.51. Major Decision.»
 
  "Major Decision" shall have the meaning set forth in Section 6.3.
 
1.52. Managing Member.»
 
  "Managing Member" means MAALP or any other Person who is selected as the
Managing Member in accordance with this Agreement.
 
1.53. Managing Member Indemnitees.»
 
  "Managing Member Indemnitees" shall have the meaning set forth in Section
6.10.1.2.
 
1.54. Maximum Contribution Amount.»
 
  "Maximum Contribution Amount" shall have the meaning set forth in Section 3.2.
 
1.55. Member.»
 
  "Member" means Thackeray, MAALP or any other Person designated as a Member on
the signature pages to this Agreement or who or which is admitted hereafter as a
member of the Company in accordance with this Agreement and applicable law.
 
1.56. Member Minimum Gain.»
 
  "Member Minimum Gain" means "partner minimum gain" as defined in Treasury
Regulation Section 1.704-2(i)(2).
 
1.57. Member Nonrecourse Debt.»
 
  "Member Nonrecourse Debt" means "partner nonrecourse debt" as defined in
Treasury Regulation Section 1.704-2(b)(4).
 
1.58. Member Nonrecourse Deductions.»
 
  "Member Nonrecourse Deductions" means "partner nonrecourse deductions" as
defined in Treasury Regulations Section 1.704-2(i)(1).
 
1.59. Net Cash Flow.»
 
  "Net Cash Flow" means, for any period, the excess of (a) Receipts for such
period, over (b) Expenditures for such period.
 
1.60. Net Profits and Net Losses.»
 
  "Net Profits or Net Losses" means for each taxable year or other period the
excess of items of Profit over items of Loss for such period, or the items of
Loss over the items of Profit for such period, as appropriate.  Net Profits and
Net Losses shall not include items of Profit and Loss allocated pursuant to
Section 4.2.
 
1.61. Non-Contributing Member.»
 
  "Non-Contributing Member" shall have the meaning set forth in Section 3.6.
 
1.62. Non-Offering Member.»
 
  "Non-Offering Member" shall have the meaning set forth in Section 8.6.
 
1.63. Nonrecourse Debt.»
 
  "Nonrecourse Debt" shall have the meaning given to the term "nonrecourse
liability" by Treasury Regulation Section 1.704-2(b)(3).
 
1.64. Nonrecourse Deductions.»
 
  "Nonrecourse Deductions" shall have the meaning set forth in Treasury
Regulation Section 1.704-2.
 
1.65. Notices.»
 
  "Notices" shall have the meaning set forth in Section 13.7.
 
1.66. Offeree.»
 
  "Offeree" shall have the meaning set forth in Section 8.1.
 
1.67. Offeree Value.»
 
  "Offeree Value" shall have the meaning set forth in Section 8.1.2.
 
1.68. Offering Member.»
 
  "Offering Member" shall have the meaning set forth in Section 8.6.
 
1.69. Offeror.»
 
  "Offeror" shall have the meaning set forth in Section 8.1.
 
1.70. Offeror Value.»
 
  "Offeror Value" shall have the meaning set forth in Section 8.1.2.
 
1.71. Percentage Interest.»
 
  "Percentage Interest" means, with respect to a Member, that percentage set
forth under the heading Percentage Interest opposite the name of that Member on
Section 3.1 as it may be increased or decreased pursuant to this Agreement.
 
1.72. Permitted Investments.»
 
  "Permitted Investments" means United States government obligations,
collateralized bank time deposits, money market accounts and certificates of
deposit which are insured by the United States government.
 
1.73. Person.»
 
  "Person" means an individual or an entity.
 
1.74. Prime Rate.»
 
  "Prime Rate" means the lesser of (i) the fluctuating rate per annum as in
effect from time to time equal to the rate of interest announced publicly by
JPMorgan Chase & Co. in New York, New York as its base rate, or (ii) the maximum
rate permitted to be charged under applicable law.
 
1.75. Proceeding.»
 
  "Proceeding" means any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative, arbitrative, or
investigative, any appeal in such an action, suit, or proceeding, and any
inquiry or investigation that could lead to such an action, suit, or proceeding.
 
1.76. Profit.»
 
  "Profit" means, with respect to the Company, for each taxable year, each item
of the Company's taxable income or gain for such taxable year, as determined
under Section 703(a) of the Code, and Section 1.703-1 of the Treasury
Regulations (for this purpose, all items of income and gain required to be
stated separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or gain), but with the following adjustments:
 
(a) Any tax-exempt income, as described in Section 705(a)(1)(B) of the Code,
realized by the Company during such taxable year shall be considered an item of
taxable income;
 
(b) In the event the Book Basis of any Company asset is increased pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(f), the amount of such adjustment
shall be taken into account as gain from the disposition of such asset for
purposes of computing Profit;
 
(c) Gain resulting from any disposition of property with respect to which gain
is recognized for federal income tax purposes shall be computed by reference to
the Book Basis of the property disposed of, notwithstanding that the adjusted
tax basis of such property differs from its Book Basis; and
 
(d) Any items which are specially allocated pursuant to Section 4.2 shall not be
taken into account in computing Profit.
 
1.77. Project Subsidiaries.»
 
  "Project Subsidiaries" and "Project Subsidiary" shall have the meaning set
forth in Section 2.6.
 
1.78. Properties.»
 
  "Properties" and "Property" shall have the meaning set forth in Section 2.6.
 
1.79. Property Buy Offer.»
 
  "Property Buy Offer" shall have the meaning set forth in Section 8.6. 
 
1.80. Property Buy–Sell Event.»
 
  "Property Buy-Sell Event" shall have the meaning set forth in Section 8.6.
 
1.81. Property Buy-Sell Offer.»
 
  "Property Buy-Sell Offer" shall have the meaning set forth in Section 8.6.
 
1.82. Property Management Agreement.»
 
  "Property Management Agreement" means a Property Management Agreement, by and
between the Property Manager and the Company, with respect to a particular
Property in a form substantially similar to Exhibit B hereto.
 
1.83. Property Manager.»
 
  "Property Manager" means MAALP.
 
1.84. Property Offer Election.»
 
  "Property Offer Election" shall have the meaning set forth in Section 8.6.2.
 
1.85. Property Purchase Price.»
 
  "Property Purchase Price" shall have the meaning set forth in Section 8.6.1.
 
1.86. Property Sell Offer.»
 
  "Property Sell Offer" shall have the meaning set forth in Section 8.6.
 
1.87. Prospective Property Acquisition»
 
.  “Prospective Property Acquisition” shall have the meaning set forth in
Section 13.1.1.
 
1.88. Purchase Date.»
 
  "Purchase Date" means, for purposes of Section 7.4, the date a Purchase Event
occurs except with respect to the event described in Section 7.1.7 for which the
Purchase Date will mean the date the Buyer gives notice to Seller of Buyer's
election to purchase Seller's Purchase Interest.
 
1.89. Purchase Event.»
 
  "Purchase Event" shall have the meaning set forth in Section 7.1.
 
1.90. Purchase Interest.»
 
  "Purchase Interest" shall have the meaning set forth in Section 7.1.
 
1.91. Purchase Option.»
 
  "Purchase Option" shall have the meaning set forth in Section 7.1.
 
1.92. Purchase Price.»
 
  "Purchase Price" shall have the meaning set forth in Section 8.1.1.
 
1.93. Receipts.»
 
  "Receipts" means, for any period, the sum of the total consideration received
by the Company during such period, including all receipts of the Company from
(a) Capital Contributions, (b) net proceeds from the sale or other disposition
of all or any portion of a Property, (c) rent, additional rent and percentage
rent paid to the Company, (d) concessions, (e) condemnation or casualty proceeds
relating to the condemnation of or casualty loss with regard to all or any
portion of a Property (including any and all insurance awards with regard
thereto), (f) rent or business interruption insurance, if any, (g) funds made
available to the extent such funds are withdrawn from the Company's reserve
accounts and deposited into the Company's operating accounts, (h) net proceeds
from the financing, refinancing or securitization of a Property and (i) all
other revenues and receipts realized by the Company, including, without
limitation, distributions and other payments and amounts received directly or
indirectly from any subsidiary or other entity owned in whole or part by the
Company to the extent not previously recognized as Receipts through
consolidation or otherwise.
 
1.94. Region.»
 
  “Region” means the cities and surrounding areas described in Exhibit G,
together with additional cities and related areas that may be agreed upon by the
Executive Committee.
 
1.95. Rejecting Member»
 
.  “Rejecting Member” shall have the meaning set forth in Section 13.1.2.
 
1.96. Related Agreements.»
 
  "Related Agreements" mean any Property Management Agreement and any other
written agreement between any Member or any of its Affiliates and the Company or
any Project Subsidiary relating to or arising out of this Agreement or any
Company property.
 
1.97. Representative.»
 
  "Representative" shall have the meaning set forth in Section 6.10.2.4.
 
1.98. Seller.»
 
  "Seller" shall have the meaning set forth in Section 7.1.
 
1.99. Subject Property.»
 
  "Subject Property" shall have the meaning set forth in Section 8.6.1.
 
1.100. Tax Matters Member»
 
.  “Tax Matters Member” shall have the meaning set forth in Section 9.7.
 
1.101. Target Amount.»
 
  "Target Amount" shall mean a cash sum that would result in an IRR to the
Members of fifteen percent (15%) with respect to the aggregate Capital
Contributions made by the Members (including any Capital Contributions deemed
made by the Contributing Members pursuant to Section 3.7.1, but excluding any
Additional Capital Contributions returned to Members pursuant to Section 3.6.5),
including the return of said Capital Contributions,  to the Company during the
period commencing upon the Formation Date and ending upon (and including) the
date of determination of the Target Amount hereunder.
 
1.102. Thackeray Interest.»
 
  "Thackeray Interest" shall have the meaning set forth in Section 10.2.
 
1.103. Thackeray.»
 
  "Thackeray" shall have the meaning set forth in the introductory paragraph
hereof.
 
1.104. Transfer.»
 
  "Transfer" shall have the meaning set forth in Section 10.1.1.
 
1.105. Treasury Regulations»
 
.  “Treasury Regulations” means the Income Tax Regulations promulgated under the
Code, as such regulations are amended from time to time.
 
1.106. Other Terms.»
 
  All references to "Articles" and "Sections" contained in this Agreement are,
unless specifically indicated otherwise, references to articles, sections,
subparagraphs, and clauses of this Agreement.  Whenever in this Agreement the
singular number is used, the same shall include the plural where appropriate
(and vice versa), and words of any gender shall include each other gender where
appropriate.  As used in this Agreement, the following words and phrases shall
have the meanings indicated:  (i) "day" shall mean a calendar day;
(ii) "including" and "include" shall mean including without limitations;
(iii) "law" and "laws" shall mean statutes, regulations, rules, judicial,
executive, and governmental orders, and other governmental actions and legal
pronouncements having the effect of law; (iv) "dollar'' and "$" shall mean a
United States dollar; and (v) "approved by the Executive Committee" shall mean
approved by the affirmative vote of a majority in number of the members of the
Executive Committee; provided, however, that if a Member or an Affiliate of such
Member is directly or indirectly financially interested in a transaction other
than in connection with such Member's interest as a Member in the Company (e.g.
as a provider of goods or services to the Company), except as a provider of
services pursuant to a Property Management Agreement, the phrase shall mean
approved by the affirmative vote of a majority in number of the members of the
Executive Committee other than members appointed by such Member who is so
interested.
 
ARTICLE 2
 


 
ORGANIZATION
 
2.1. Formation.»
 
  The Members hereby form the Company as a limited liability company under the
Act, upon the terms and subject to the conditions set forth in this
Agreement.  Timothy P. Argo, as an authorized person within the meaning of the
Act, has executed, delivered and filed the Certificate of Formation
(“Certificate of Formation”) in the Office of the Secretary of State of the
State of Delaware.  Upon such filing, his powers as an authorized person ceased
and the Managing Member became designated as an authorized person within the
meaning of the Act.
 
2.2. Name.»
 
  The name of the Company is set forth on the cover page to this Agreement.  The
Executive Committee may change the name of the Company or adopt such trade or
fictitious names for use by the Company as the Executive Committee may from time
to time determine.  All business of the Company shall be conducted under such
name.  In the event the Executive Committee changes the name of the Company or
adopts any trade or fictitious name for use by the Company, the Managing Member
shall promptly file or record with the proper offices in each jurisdiction and
political subdivision in which the Company is conducting business such
amendments or certificates, applications or other documents as are required by
applicable law.
 
2.3. Principal Place of Business.»
 
  The principal place of business and office of the Company shall be located at
the offices of the Managing Member, 6584 Poplar Avenue, Memphis, Tennessee
38138, or other such places of business and offices as the Executive Committee
and the Managing Member may from time to time designate (in each case, all the
Members shall be provided with notice of any change in the principal or
additional place of business and office of the Company).
 
2.4. Term.»
 
  The term of the Company shall commence on the date of the filing of the
Certificate of Formation pursuant to the Act, and shall continue until June 30,
2024, unless sooner terminated as provided in this Agreement.
 
2.5. Registered Agent and Registered Office.»
 
  The name of the Company's registered agent for service of process shall be
National Registered Agents, Inc. and the address of the Company's registered
agent and the address of the Company's registered office in the State of
Delaware shall be 160 Greentree Drive, Suite 101, Dover, Kent County, Delaware
19904.  Such agent and such office may be changed from time to time by the
affirmative vote of the Executive Committee.
 
2.6. Purpose.»
 
  The purpose of the Company shall be to acquire, reposition, renovate, manage
and sell multifamily residential real properties (collectively, the "Properties"
and individually, a "Property") located within the Region through wholly-owned
subsidiary single purpose entities (collectively, the "Project Subsidiaries" and
individually a "Project Subsidiary") and through the Project Subsidiaries to
own, reposition, renovate, redevelop, rehabilitate, improve, hold, manage,
operate, finance, refinance, lease, sell and otherwise deal with and dispose of
the Properties and/or the Company's interest in the Project Subsidiaries and to
conduct all activities reasonably necessary or desirable to accomplish the
foregoing purposes.  The Company shall not engage in any other business or
activity without the approval of all of the Members.
 
 
2.7. Investment Period.»
  It is the intent of the Members that the Company will (i) acquire or cause to
be acquired all Properties on or prior to September 10, 2010 (the “Investment
Period”), (ii) dispose of each Property between sixty (60) and eighty four (84)
months of its acquisition by the Company or a Project Subsidiary, as applicable,
and (iii) liquidate the assets of the Company no later than one hundred (100)
months from the date of the first acquisition of a Property by the Company or a
Project Subsidiary, provided that with the approval of the Executive Committee,
the Company may extend each time frame referenced in clauses (i), (ii) and (iii)
above.  All Properties shall satisfy the investment criteria set forth in
Exhibit G (the “Investment Criteria”) except as may otherwise be agreed upon by
the Executive Committee.
 


ARTICLE 3
 


 
CAPITAL
 
3.1. Initial Capital Contributions.»
 
  Simultaneously with the full and complete execution of this Agreement, the
Members shall make the following initial cash contributions to the capital of
the Company (the "Initial Cash Contributions"):
 

 
 
Amount
Percentage
Interest
 
Final Sharing Ratio
MAALP
$35,000
33.33%
 
50.000%
Thackeray
 
$70,000
66.67%
50.000%
Total
$105,000
100.00%
100.000%



 
The Initial Cash Contributions will be used to pay, among other expenses
approved by the Executive Committee, all out-of-pocket costs to form the Company
including reasonable legal fees incurred by the Members in connection with
negotiation of this Agreement.
 
 
3.2. Additional Capital Contributions.»
 
  To the extent approved by the Executive Committee, if at any time or from time
to time additional funds are required ("Cash Needs") (i) to close the
acquisition of any Property (including the payment of third party closing costs)
approved by the Executive Committee or to fund any deposits required to be paid
pursuant to any letter of intent or any purchase and sale agreement approved by
the Executive Committee, (ii) to pay costs and expenses (whether operating or
capital in nature) in connection with the operation of the Properties that are
in accordance with the Budget and Operating Plans, or (iii) to fund the
reasonable working capital needs of the Company for both operating and capital
expenditures of the Company that are in accordance with the Budget and Operating
Plans, the Executive Committee may (but shall not be obligated to) request that
the Members make further capital contributions (the "Additional Capital
Contributions") in an amount sufficient to fund such Cash Needs.  If so approved
and requested by the Executive Committee, each Member (the “Contributing
Member”) shall contribute its pro rata share (in proportion to the Percentage
Interests of the Members at the time of such request) of the amount of the
applicable Cash Needs.  Such Additional Capital Contributions shall be due and
payable within 15 business days after a written request therefor has been
delivered to each Member.  Notwithstanding any provision herein to the contrary,
in no event shall either (1) a request for Additional Capital Contributions in
connection with clause (i) above or otherwise to acquire a Property be made
after September 10, 2010, without the approval of the Executive Committee or (2)
the liability of the Members to make Capital Contributions to the Company exceed
the following aggregate amounts (the “Maximum Contribution Amount”):
 


Member
 
Maximum Contribution Amount
 
MAALP
$ 25,000,000
Thackeray
$ 50,000,000
Total
$ 75,000,000



Further, the liability of Thackeray to make Capital Contributions to the Company
shall not exceed the amount of the available investment funds of Thackeray
Partners Realty Fund II, L.P.  The liability of the Members to make Additional
Capital Contributions shall be further limited by the provisions of Section
6.2.3 of this Agreement.


In the event Thackeray is unable to fund its Maximum Contribution Amount
hereunder, an Affiliate of Thackeray or Thackeray Partners shall have the
opportunity in its sole discretion, but not any obligation, to establish and
organize another fund structured materially identical to this Company (“Fund
III”), and such Affiliate of Thackeray or Thackeray Partners may make a Capital
Contribution to Fund III in an amount equal to the balance of Thackeray's
Maximum Contribution Amount that remains unfunded hereunder.  Such Capital
Contribution being made to such new Fund III is subject in any event to the
ability of such Affiliate of Thackeray or Thackeray Partners to raise sufficient
capital for Thackeray Partners Realty Fund III, L.P., in its sole discretion.


3.3. Company Loan.»
 
  If at any time, additional funds are required to pay any Expenditure incurred
pursuant to the Budget and Operating Plans ("Loan Needs"), and the Executive
Committee elects to fund such Loan Needs by means of loans from the Members, the
Executive Committee may, but shall not be required to, request all Members,
within fifteen (15) business days of such written request to all Members, to
lend to the Company (pro rata in accordance with the Percentage Interests of all
Members, or if any Member refuses to make such loan within such time period, pro
rata in accordance with the Percentage Interests of those Members making such
loan or in such other manner as the advancing Members may agree) an amount of
money up to but not exceeding the entire amount of such Loan Needs, which loan
shall be deemed to be a full recourse loan to the Company (a "Company Loan")
(but the Members shall have no liability therefor), shall not be considered a
Capital Contribution but shall constitute a debt of the Company to the advancing
Member, shall bear interest at the lesser of the maximum rate permitted by
applicable law or the rate of eighteen percent (18%) per annum, and shall be
payable at such time as the Executive Committee and advancing Members shall
agree if and to the extent Net Cash Flow exists therefor (when calculating Net
Cash Flow for a Company Loan payment no deduction shall be made for the Company
Loan payment in question) and, if the Company Loans have not been repaid when
the Company liquidates, as provided in Section 11.3.1.1.  Payments made to an
advancing Member will be credited first to interest and then to principal.  No
Member shall be obligated to make a Company Loan.  If any Member or Members make
a Company Loan, upon written request of such Member or Members, the Company will
execute and deliver a promissory note payable to such Members as evidence of the
Company Loan; provided that the failure of the Company to execute such a
promissory note will not affect the validity of the Company Loan in question or
the obligation of the Company to repay the Company Loan in accordance with the
terms of this Agreement.  Each Company Loan may be prepaid in whole or in part,
without penalty or premium.  No distributions of Net Cash Flow pursuant to
Section 5.1(ii) and Section 5.1(iii) shall be made by the Company to any Member
until all Company Loans have been paid in full.
 
3.4. Borrow Funds.»
 
  In addition to or in lieu of requesting Additional Capital Contributions from
the Members pursuant to Section 3.2 or Company Loans pursuant to Section 3.3,
upon approval of the Executive Committee, the Company shall have the right to
borrow funds sufficient to finance the Cash Needs from third parties (i.e.,
Persons who are not Affiliates of any Member) on such terms and conditions,
including rate of interest and maturity, as the Executive Committee deems
advisable; provided, however, that in lieu of borrowing from third parties, any
one or more of the Members may upon approval of the Executive Committee, from
time to time make advances to the Company to meet such requirements, provided
that all Members are given an opportunity to make such advances in accordance
with their Percentage Interests.  Any such advance made by a Member to the
Company shall not be considered a Capital Contribution, but shall constitute a
debt of the Company to the advancing Member, payable at such time and on such
terms as the Executive Committee and advancing Member may agree.  Payments made
to an advancing Member will be credited first to interest and then to
principal.  At the request of the Member making the advance, the Company will
execute a promissory note evidencing this debt.
 
3.5. Wire Transfers.»
 
  The cash Capital Contributions required by Sections 3.1 and 3.2 and any
Company Loans made pursuant to Section 3.3 shall be made by wire transfer of
funds in dollars to a Company account designated by the Managing Member and
approved by the Executive Committee.
 
3.6. Failure to Make Capital Contribution.»
 
  If any Member (the "Non-Contributing Member") fails to make an Additional
Capital Contribution (or any portion thereof) required by Section 3.2 (a "Failed
Contribution"), within 15 business days after receipt of a written request
therefor, the Representatives of the Member who contributed its Additional
Capital Contribution and who is not an Affiliate of the Non-Contributing Member
(the "Contributing Member's Representatives") may exercise any or all of the
following remedies, but no others, on behalf of the Company:
 
3.6.1. Set Off.»
 
 
  Provide for the Company to set off the amount of the requested and unmade
Additional Capital Contribution and/or the Indemnity referenced in Section 3.6.3
against any amounts which would otherwise be payable by the Company to the
Non-Contributing Member or its Affiliates;

 
3.6.2. Percentage Interest Adjustment.»
 
 
  Offer the Contributing Member the opportunity to make an Additional Capital
Contribution in an amount equal to the Failed Contribution and/or adjust the
Percentage Interests and Final Sharing Ratios of the Members as provided in
Section 3.7; or

 
3.6.3. Seek Indemnity.»
 
 
  In the event the Company allows the termination of or is forced to terminate
an Acquisition Contract approved by the Executive Committee (as to acquisition
terms, project underwriting and economic and legal diligence results) and such
termination is due solely to a Non-Contributing Member's failure to make an
Additional Capital Contribution (and there exists no other purchaser default,
lender default or seller default thereunder and the other Member made its
corresponding Additional Capital Contribution for same) and the Company incurs a
loss of earnest money or other expense in connection with the termination of
such Acquisition Contract, the Non-Contributing Member shall be liable to the
Company and the Company may seek indemnification for such loss of earnest money
or other expense and all related costs and expenses of the Company including,
without limitation, reasonable expenses of the Company incurred in connection
with due diligence and other reasonable costs related to determining the
suitability of the property which is the subject of the Acquisition Contract,
all reasonable costs incurred in connection with the negotiation of any letter
of intent, term sheet and/or purchase agreement and related documents, financing
fees (e.g., application fees, commitment fees, and costs in connection with any
financing), and the costs of litigation, and reasonable attorneys’ fees and
expenses, if any, incurred in connection with any such terminated Acquisition
Contract.  The Non-Contributing Member shall be liable for and shall indemnify
the Company and the Contributing Member for any and all other reasonable actual,
out-of-pocket loss, cost, liability or expense, including reasonable attorneys
fees, incurred by the Company or the Contributing Member as a result of the
Non-Contributing Member’s failure to make such an Additional Capital
Contribution pursuant to the circumstances described in the first sentence of
this Section 3.6.3.  Notwithstanding the foregoing, such indemnity and
reimbursement obligations shall not be in effect if the Member or any Affiliate
of the Member who contributed its Additional Capital Contribution in connection
with the foregoing consummates the transactions contemplated under such
Acquisition Contract within 12 months after such termination for its own
account, for the account of any Affiliate of such Member or as a partner or
member in any other venture or entity.

 
3.6.4. Separate Acquisition.»
 
 
  Rather than terminate such an approved Acquisition Contract due solely to a
Non-Contributing Member's failure to make an Additional Capital Contribution
under the circumstances described in Section 3.6.3, the Contributing Member may
require the Company to assign the Acquisition Contract, including all the
benefits and obligations thereunder and in connection therewith, to the
Contributing Member or its designee for the purposes of closing the Acquisition
Contract for its or its designee's own account.  If such assignment is made, the
Contributing Member and/or its designee shall reimburse the Company for any
costs incurred by the Company or funds, such as earnest money, deposited by the
Company pursuant to the terms of or in connection with such Acquisition
Contract, less any damages incurred by the Contributing Member which were
directly caused by the failure of the Non-Contributing Member to so contribute,
such as contractual penalties or termination fees arising out of such failure.

 
3.6.5. Return Additional Capital Contribution.»
 
 
  The Contributing Member may request a return of any Additional Capital
Contribution it has made to the Company in connection with a Non-Contributing
Member's failure to make the required Additional Capital Contribution.

 
3.6.6. Default Loan.»
 
 
  Make a Default Loan equal to the amount of the additional capital requested of
the Non-Contributing Member, which advance will be deemed to be a Capital
Contribution by the Non-Contributing Member and will be considered a loan (a
"Default Loan") from the Member making the advance (the "Lending Member") to the
Non-Contributing Member, payable within 30 days after demand and bearing
interest at the lesser of the maximum rate permitted by applicable law or the
rate of 18% per annum.  If the Lending Member makes a Default Loan, upon written
request by the Lending Member, the Non-Contributing Member will execute and
deliver a promissory note payable to the Lending Member as evidence of that
Default Loan; provided that the failure by the Non-Contributing Member to
execute such a promissory note will not affect the validity of the Default Loan
in question or the obligation of the Non-Contributing Member to repay the
Default Loan in accordance with the terms of this Agreement.  If the
Non-Contributing Member fails upon demand to repay with interest any Default
Loan made by the Lending Member, the Lending Member will be granted a security
interest in the Non-Contributing Member's interest in the Company to secure the
Non-Contributing Member's obligation to repay upon demand any Default Loan made
to the Non-Contributing Member by the Lending Member.  If a Lending Member has
made a Default Loan, all amounts distributable to the Non-Contributing Member by
virtue of its Interest or payable to the Non-Contributing Member under this
Agreement will be paid by the Company or other Person on behalf of the
Non-Contributing Member to the Lending Member in respect of accrued interest on
and unpaid principal of any outstanding Default Loans made by the Lending Member
(such payments to be applied first to accrued but unpaid interest on and then to
outstanding principal of such Default Loans).  At such time as the
Non-Contributing Member's obligations to the Lending Member under any Default
Loan hereby secured are paid in full, distributions to the Non-Contributing
Member will resume as set forth in this Agreement.  Any amounts paid on behalf
of a Non-Contributing Member will be deemed to have first been distributed or
paid to the Non-Contributing Member and then paid to the Lending Member.  Each
Default Loan may be prepaid in whole or in part without penalty.

 


 
3.6.7. Prohibition.»
 
 
  In the event the Company shall terminate an Acquisition Contract approved by
the Executive Committee (as to acquisition terms, project underwriting and
economic and legal diligence results) and such termination is due solely to the
Non-Contributing Member's failure to make the required Additional Capital
Contribution (and there exists no other purchaser default, lender default or
seller default thereunder and the other Member made its corresponding Additional
Capital Contribution for same), then the Non-Contributing Member and its
Affiliates shall not be entitled and shall not acquire, directly or indirectly,
all or any portion of the property that was the subject of such terminated
Acquisition Contract for a period of twenty-four (24) months following the later
of (i) termination of the Acquisition Contract or (ii) satisfying all
indemnification Obligations under Section 3.6.3 above.

 


3.7. Percentage Interest and Final Sharing Ratio Adjustment»
 
.
 


3.7.1. Percentage Interest Adjustment.»
 
 
  If the Contributing Member's Representatives elect to make an Additional
Capital Contribution and adjust the Percentage Interests as provided in Section
3.6.2, effective as of the date the amount requested under Section 3.2 was due,
adjustment of each Member's Percentage Interest will be made pursuant to the
following formula:

 
x + (y or yo)
    z + y
 
where
 
 
x =
aggregate Capital Contributions made by a Member including any Additional
Capital Contribution made by a Contributing Member pursuant to Section 3.6.2 on
account of a Non-Contributing Member's Failed Contribution;

 
 
y =
Additional Capital Contribution made by  Contributing Member pursuant to
Section 3.6.2 on account of a Non-Contributing Member's Failed Contribution
(this is the deemed contribution provision of the penalty adjustment);

 
 
yo =
-0- for a Non-Contributing Member; and

 
 
z =
Aggregate Capital Contributions made by all Members including any Additional
Capital Contribution made by a Contributing Member pursuant to Section 3.6.2 on
account of a Non-Contributing Member's Failed Contribution.

 
Upon an adjustment to Percentage Interests pursuant to this Section 3.7.1, the
Capital Accounts of the Members shall be adjusted in accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv) and based upon Percentage Interests as
adjusted.  An example of adjustments made pursuant to this Section 3.7 is
attached hereto as Exhibit C and incorporated herein for all purposes.  The
Executive Committee will endeavor to promptly give each Member written notice of
its Percentage Interest, as adjusted, and its Capital Account balance each time
an adjustment occurs; provided, that failure to give such notice shall not in
any way affect or otherwise nullify any adjustment made pursuant to this
Section 3.7.
 
3.7.2. Final Sharing Ratio Adjustment.»
 
 
  If the Contributing Member's Representatives elect to adjust the Percentage
Interests as provided in Section 3.6.2, effective as of the date the amount
requested under Section 3.2 was due, adjustment of each Member's Final Sharing
Ratio will be made pursuant to the following formula:

 
a – b + c
 
where
 
a =           Member's Final Sharing Ratio prior to adjustment
 
b =           Member's Percentage Interest prior to adjustment; and
 
c =           Member's Percentage Interest after adjustment
 
An example of adjustments made pursuant to this Section 3.7 is attached hereto
as Exhibit C and incorporated herein for all purposes.  The Executive Committee
will endeavor to promptly give each Member written notice of its Final Sharing
Ratio, as adjusted, each time an adjustment occurs; provided, that failure to
give such notice shall not in any way affect or otherwise nullify any adjustment
made pursuant to this Section 3.7.
 
3.8. Intentionally Omitted»
 
.
 
3.9. Intentionally Omitted»
 
.
 
3.10.   Capital Accounts.»
 
  A separate Capital Account will be maintained for each Member in accordance
with Treasury Regulation Section 1.704-1(b)(2)(iv).  The Capital Account of each
Member will be determined and adjusted as follows.
 
3.10.1. Capital Account Credits.»
 
 
  Each Member's Capital Account will be credited with:

 
3.10.1.1. Cash.»
 
  Any contributions of cash made by such Member to the capital of the Company
plus the Book Basis of any property contributed by such Member to the capital of
the Company (net of any liabilities to which such property is subject or which
are assumed by the Company);
 
3.10.1.2. Income and Gain.»
 
  The Member's distributive share of Net Profits and all items of income and
gain allocated under Sections 4.1 and 4.2; and
 
3.10.1.3. Tax Adjustments.»
 
  Any other increases required by Treasury Regulation Section 1.704-1(b)(2)(iv).
 
3.10.2. Capital Account Debits.»
 
 
  Each Member's Capital Account will be debited with:

 
3.10.2.1. Cash.»
 
  Any distributions of cash made from the Company to such Member plus the Fair
Market Value of any property distributed in kind to such Member (net of any
liabilities to which such property is subject or which are assumed by such
Member);
 
3.10.2.2. Loss and Deduction.»
 
  The Member's distributive share of Net Losses and all items of loss and
deduction allocated under Sections 4.1 and 4.2; and
 
3.10.2.3. Tax Adjustments.»
 
  Any other decreases required by Treasury Regulation Section 1.704-1(b)(2)(iv).
 
The provisions of this Section 3.10 relating to the maintenance of Capital
Accounts are intended to comply with Section 704(b) of the Code and the Treasury
Regulations promulgated thereunder and will be interpreted and applied in a
manner consistent with those provisions.  The Executive Committee shall have the
authority to determine all questions relating to the maintenance of Members'
Capital Accounts, and the Executive Committee may direct the Managing Member to
modify the manner in which the Capital Accounts are maintained under this
Section 3.10 in order to comply with the provisions of Treasury Regulation
Section 1.704-1(b) and any other applicable provisions of the Code or Treasury
Regulations in order to cause Member Capital Accounts to be maintained in
compliance with the provisions of the Code and Treasury Regulations.  The
Executive Committee shall determine whether any elective adjustments to Capital
Accounts permitted under Treasury Regulation Section 1.704-1(b)(2)(iv) shall be
made; provided that in the event Additional Capital Contributions are made and
followed by an adjustment to Percentage Interests pursuant to Section 3.7, the
Capital Accounts of the Members shall be adjusted in accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv) so that the Capital Account balances are in
the ratios of the Members' Percentage Interests as adjusted provided, that there
shall be no decrease in the then existing, prior to the adjustment, Capital
Account balance of a Member as a result of any such adjustment to Percentage
Interests, and that no capital shift shall occur.
 
3.11. Interest On and Return of Capital.»
 
  No Member shall be entitled to any interest on its Capital Account or on his
Capital Contributions except to the extent expressly provided in this Agreement,
and no Member shall have the right to demand or to receive the return of all or
any part of his Capital Account in the Company.  No Member shall have the right
to demand or receive property other than cash in return for the contribution of
such Member to the Company.
 
3.12. No Further Capital Contribution.»
 
  Except as expressly provided in this Agreement or with the prior written
consent of all the Members, no Member shall be required or entitled to
contribute any other or further capital to the Company, nor shall any Member be
required or entitled to loan any funds to the Company.
 
3.13. Waiver of Right of Partition and Dissolution.»
 
  No Member has any interest in specific Company property.  The interests of all
Members in the Company are, for all purposes, personal property and each of the
Members irrevocably waives any right or power to cause the appointment of a
receiver for the assets of the Company, to compel any sale of all or any portion
of the assets of the Company pursuant to any applicable law or laws, or to file
a complaint or to institute any proceeding at law or in equity to cause the
termination or dissolution of the Company except as expressly provided for in
this Agreement.
 
ARTICLE 4
 


 
PROFITS AND LOSSES
 
4.1. Allocation of Profits and Losses»
 
.  After giving effect to the special allocations set forth in Section 4.2, for
any taxable year of the Company or other allocation period, Net Profits or Net
Losses for such year or other allocation period shall be allocated, insofar as
possible, so that, following all allocations pursuant to Section 4.2 for such
fiscal year or other allocation period and the allocations pursuant to this
Section 4.1, each Member’s Capital Account balance shall be equal to the result
(be it positive, negative or zero) of subtracting (i) the sum of (x) the amount
which such Member is unconditionally obligated to contribute to the Company in
the future, (y) such Member’s share of the Member Minimum Gain, and (z) such
Member’s share of the Company Minimum Gain, from (ii) such Member’s Liquidating
Amount at the end of such fiscal year or other allocation period.
 
4.2. Special Allocations»
 
.  The following special allocations shall, except as otherwise provided, be
made in the following order:
 
4.2.1. Minimum Gain Chargeback»
 
 
.  Notwithstanding any other provision of this Agreement, if there is a net
decrease in Company Minimum Gain or in any Member Minimum Gain during any
taxable year or other period, prior to any other allocation pursuant hereto, the
Members shall be specially allocated items of Profit for such year (and, if
necessary, subsequent years) in an amount and manner required by Treasury
Regulation Section 1.704-2(f) or 1.704-2(i)(4). The items to be so allocated
shall be determined in accordance with Treasury Regulation Section
1.704-2.  This Section 4.2.1 is intended to comply with the minimum gain
chargeback requirements of Treasury Regulation Section 1.704-2(f) or
1.704-2(i)(4), will be interpreted consistently with the Treasury Regulations
and will be subject to all exceptions provided therein.

 
4.2.2. Qualified Income Offset»
 
 
.  Any Member who unexpectedly receives an adjustment, allocation or
distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) or (6) which causes or increases an Adjusted Capital Account Deficit shall
be allocated items of income or gain in an amount and manner sufficient to
eliminate, to the extent required by such Treasury Regulation, the Adjusted
Capital Account Deficit of the Member as quickly as possible.  This
Section 4.2.2 is intended to constitute a "qualified income offset" within the
meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(d), will be interpreted
consistently with the Treasury Regulations and will be subject to all exceptions
provided therein.

 
4.2.3. Nonrecourse Deductions»
 
 
.  Nonrecourse Deductions for any taxable year or other period will be specially
allocated among the Members pro rata in proportion to their respective
Percentage Interests in the Company.

 
4.2.4. Member Nonrecourse Deductions»
 
 
.  Any Member Nonrecourse Deductions for any taxable year or other period will
be allocated to the Member who bears the economic risk of loss with respect to
the Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable in accordance with principles under Treasury Regulation Section
1.704-2(i).

 
4.2.5. Code Section 754 Adjustments»
 
 
.  To the extent an adjustment to the adjusted tax basis of any Company asset
under Sections 734(b) or 743(b) of the Code is required to be taken into account
in determining Capital Accounts under Treasury Regulation Section
1.704-1(b)(2)(iv)(m), the amount of the adjustment to the Capital Accounts will
be treated as an item of gain (if the adjustment increases the basis of the
asset) or loss (if the adjustment decreases the basis), and the gain or loss
will be specially allocated to the Members in a manner consistent with the
manner in which their Capital Accounts are required to be adjusted under
Treasury Regulation Section 1.704-1(b)(2)(iv)(m).

 
4.2.6. Loss Limitation»
 
 
.  The Net Losses allocated pursuant to Section 4.1 hereof shall not exceed the
maximum amount of Net Losses that can be so allocated without causing any Member
to have an Adjusted Capital Account Deficit at the end of any fiscal year or
other allocation period.  In the event that some, but not all, of the Members
would have Adjusted Capital Account Deficits as a consequence of an allocation
of Net Losses pursuant to Section 4.1 hereof, the limitation set forth in the
preceding sentence shall be applied on a Member-by-Member basis so as to
allocate the maximum permissible Net Losses to each Member under Regulations
Section 1.704-1(b)(2)(ii)(d).  All Net Losses in excess of the limitation set
forth in this Section 4.2.6 shall be allocated to the Members in proportion to
their respective positive Capital Account balances, if any, and thereafter to
the Members in accordance with their interests in the Company.

 
4.3. Compliance With Section 704(c)»
 
.  In accordance with Section 704(c) of the Code and the applicable Treasury
Regulations thereunder, income, gain, loss and deduction with respect to any
Company property for which its adjusted tax basis differs from its Book Basis
will, solely for tax purposes, be allocated among the Members so as to take
account of any variation between the adjusted tax basis of such property to the
Company for federal income tax purposes and the Book Basis of such
property.  Any elections or other decisions relating to allocations under this
Section 4.3 will be made in any manner which the Executive Committee shall
determine is consistent with Section 704(c) of the Code and the Treasury
Regulations promulgated thereunder and reasonably reflects the purpose and
intention of this Agreement.  Allocations under this Section 4.3 are solely for
purposes of federal, state and local taxes and will not affect, or in any way be
taken into account in computing, any Member's Capital Account or share of
Profits, Losses or other items or distributions under any provision of this
Agreement.
 
4.4. Intent of Allocations»
 
.  The parties intend that the foregoing allocation provisions of this ARTICLE 4
shall produce final Capital Account balances of the Members that will permit
liquidating distributions under Section 11.3 to be made in a manner identical to
the order of priorities set forth in Section 5.1.  To the extent that the
allocation provisions of this ARTICLE 4 would fail to produce such final Capital
Account balances, (a) such provisions shall be amended by the Executive
Committee if and to the extent necessary to produce such result, and (b) Net
Profits and Net Losses of the Company for prior open years (or items of gross
income, gain, loss and deduction of the Company for such years) shall be
reallocated by the Executive Committee among the Members to the extent it is not
possible to achieve such result with allocations of items of income (including
gross income and gain), deduction and loss for the current year and future
years.  This Section shall control notwithstanding any other provision of this
Agreement or the reallocation or adjustment of taxable income, taxable loss or
items thereof by the Internal Revenue Service or any other taxing authority.
 
4.5. Member Acknowledgment»
 
.  The Company's income, gain, loss, deduction and other items determined for
income tax purposes shall be allocated to the Members in the same proportions as
the corresponding "book" items are allocated under the provisions of this
ARTICLE 4.  The Members agree to be bound by the provisions of this ARTICLE 4 in
reporting their shares of Company income, gain, loss, deduction and other items
for income tax purposes.
 
ARTICLE 5
 


 
DISTRIBUTIONS
 
5.1. Distributions»
 
.  Subject to ARTICLE 11 and Section 3.3, unless otherwise approved by the
Executive Committee, the Managing Member shall distribute such amount of Net
Cash Flow as determined pursuant to this Section 5.1 at the times set forth in
this Agreement as follows:
 
(i) First, to the Members who advanced Company Loans, pro rata, in proportion to
the aggregate amounts outstanding as of such distribution, until all such
Company Loans are paid in full;
 
(ii) Second, to the Members pro rata in proportion to their respective
Percentage Interests on the date of distribution until such time as the Members
shall have received cumulative distributions under this Section 5.1(ii) equal to
the Target Amount; and
 
(iii) Thereafter, to the Members pro rata in proportion to their respective
Final Sharing Ratios.
 
Any distribution under this Section 5.1 will be subject to the right of setoff
provided in Section 3.6.1, and a return of Additional Capital Contribution to a
Contributing Member pursuant to Section 3.6.5 shall be made solely to such
Contributing Member rather than pursuant to Section 5.1(i) or (ii).
 
After consultation with the Executive Committee, the Managing Member shall set
the appropriate distribution to be made each month to each Member, taking into
account expected cash requirements. The Executive Committee may vote to change
this distribution as required.
 
5.2. Timing»
 
.  Unless otherwise approved by the Executive Committee, Net Cash Flow shall be
distributed monthly during the term of the Company and except upon liquidation,
all distributions shall be in cash or marketable securities.
 
5.3. Distribution Limitation Under Act; Reserves»
 
.  Notwithstanding anything in this Agreement to the contrary, the Company shall
not be required to make any distribution that would not be permissible under the
Act or that the Executive Committee, in its commercially reasonable judgment,
determines is necessary to meet current or future Company costs and
obligations.  Any amounts so reserved shall be invested in Permitted Investments
pending the lawful distribution of such amounts or the use of such amounts to
pay Company costs and other obligations of the Company.  Such reserves shall be
released in such amounts and at such times as the Executive Committee
determines.
 
ARTICLE 6
 


 
MANAGEMENT
 
6.1. Executive Committee»
 
.  Except as otherwise expressly provided in this Agreement, the business and
affairs of the Company shall be vested in and controlled by a committee of
persons appointed in writing pursuant to Section 6.2 (the "Executive
Committee").  Each person appointed by a Member to the Executive Committee shall
act at the exclusive direction of, be the agent of and shall be free to
represent the views and positions of such appointing Member.  No member of the
Executive Committee shall have any fiduciary duties to any other member of the
Executive Committee or to any other Member of the Company or any third
party.  The Executive Committee shall have responsibility for establishing the
policies and operating procedures with respect to the business and affairs of
the Company and for making all decisions as to all matters which the Company has
authority to perform (other than decisions in connection with the day-to-day
operations and management of each Property which shall be reserved to the
Managing Member to the extent set forth in Section 6.6.2), as fully as if all
the Members were themselves making such decisions in lieu thereof.  All
decisions made with respect to the management and control of the Company and
approved by the Executive Committee (except for such decisions which by the
express terms of this Agreement require the approval of all Members) shall be
binding on the Company and all Members.  The Executive Committee, in its sole
discretion, may delegate certain functions and duties to the Managing
Member.  The Managing Member shall be responsible for performing, or for causing
to be performed, all functions and duties delegated or otherwise as determined
by the Executive Committee including, without limitation, the duties described
in Section 6.6.
 
6.2. Members of the Executive Committee»
 
.
 
6.2.1. Membership»
 
 
.  The Executive Committee shall initially consist of four (4) members, two (2)
of which shall be appointed by Thackeray and two (2) of which shall be appointed
by the Managing Member.  The initial members of the Executive Committee
appointed by Thackeray will be Anthony W. Dona and Robert H. Bennett.  The
initial members of the Executive Committee appointed by the Managing Member will
be H. Eric Bolton, Jr. and Timothy P. Argo_.  Each Member may, by written notice
to the other Member, remove any person appointed to the Executive Committee by
such Member and appoint a substitute therefor; provided, however, that any new
person appointed to the Executive Committee by any Member must be either a
partner, member, officer, director or employee of such Member or of an Affiliate
of such Member, or be approved by the members of the Executive Committee
appointed by the other Member, such approval not to be unreasonably withheld,
conditioned or delayed.  Any Member may, by written instrument and by delivering
written notice to the members of the Executive Committee, delegate any or all of
the duties of one or more of its representatives on the Executive Committee to
(x) another of its representatives on the Executive Committee or to an alternate
member named in such notice or (y)  any employee of such Member or any of its
Affiliates (and such delegate shall also be an agent of and operate at the sole
discretion of the appointing Member), and any decisions or actions taken by such
delegate shall be fully binding upon the Company and the Members as if taken by
the member of the Executive Committee for whom such delegate was acting.

 
6.2.2. Regular Meetings»
 
 
.  Regular meetings of the Executive Committee shall be held at such times and
places as shall be designated from time to time by resolution of a majority of
members of the Executive Committee, provided the Executive Committee shall meet
no less frequently than quarterly and provided such regular meetings of the
Executive Committee shall be as often as necessary or desirable to carry out its
management functions.  Regular meetings of the Executive Committee may be
convened telephonically.

 
6.2.3. Special Meetings»
 
 
.  Special meetings of the Executive Committee may be called by or at the
request of any Member.  The person or persons authorized to call the special
meeting of the Executive Committee may select any reasonable place as the place
for holding the special meeting of the Executive Committee or such meeting may
be convened telephonically with any member of the Executive Committee electing
to participate electronically.  In addition, special meetings of the Executive
Committee shall be held on October 1, 2009 and March 1, 2010, and/or such other
dates as agreed by the Executive Committee, at which times the Executive
Committee shall decide whether to make acquisitions going forward, with a
unanimous vote of the Executive Committee being required to move forward on any
additional or future acquisitions.  Upon any such decision to not make any
acquisitions going forward or upon any failure of the Executive Committee to
unanimously approve a decision to make acquisitions going forward, (a) the
exclusivity provisions of Section 13.1 and 13.2 of this Agreement shall no
longer be of any force or effect and (b) the Members shall not be required to
make any Additional Capital Contributions under this Agreement relating to the
acquisition or pursuit of any acquisitions going forward.  Notwithstanding the
provisions of Sections 13.1 and 13.2 herein or any other provisions of this
Agreement, in the event the Executive Committee decides not to approve
additional acquisitions, the Member whose appointed members of the Executive
Committee voted to approve additional acquisitions shall have the right to close
on any property acquisitions in its separate capacity.

 
6.2.4. Notice of Meetings»
 
 
.  Notice of any meeting of the Executive Committee shall be given no fewer than
five business days and no more than 20 business days prior to the date of the
meeting.  Notices shall be delivered in the manner set forth in Section 13.7
hereof.  The attendance of a member of the Executive Committee at a meeting of
the Executive Committee shall constitute a waiver of notice of such meeting,
except where a member of the Executive Committee attends a meeting for the
express purpose of objecting to the transaction of any business because the
meeting is not properly called or convened.  Neither the business to be
transacted at, nor the purpose of, any regular or special meeting of the
Executive Committee need be specified in the notice or waiver of notice of such
meeting.  Notice of any meeting may be waived by written instrument signed by
one representative of each member of the Executive Committee.

 
6.2.5. Quorum»
 
 
.  All of the members of the Executive Committee shall constitute a quorum for
transaction of business at any meeting of the Executive Committee; provided that
if less than all members of the Executive Committee are present at said meeting,
a majority of the members of the Executive Committee present may adjourn the
meeting at any time without further notice.  For purposes of this Section 6.2.5,
a member of the Executive Committee shall be deemed present to the extent a
representative of such member who holds the voting proxy of such member is
present.  Voting proxies must be written, but such written proxy need only name
the proxy and need not contain formal authorization for specific actions.

 
6.2.6. Telephone Meetings»
 
 
.  The members of the Executive Committee may participate in and act at all
meetings of the Executive Committee through the use of a conference telephone or
other communications equipment by means of which all persons participating in
the meeting can hear each other.  Participation in such meetings shall
constitute attendance in person at the meeting of the person or persons so
participating.

 
6.2.7. Minutes»
 
 
.  A written record of all meetings of the Executive Committee and all decisions
made by it shall be made by the Managing Member, as Secretary of the Executive
Committee, and kept in the records of the Company and shall be delivered to each
member of the Executive Committee within ten (10) business days after each
meeting to be initialed or signed by each member of the Executive Committee;
provided, however, that a member's failure to initial or sign such minutes shall
not affect or otherwise invalidate a previous properly approved decision of the
Executive Committee.

 
6.2.8. No Compensation»
 
 
.  No member thereof shall be entitled to receive any salary or any remuneration
or expense reimbursement from the Company for his services as a member of the
Executive Committee.

 
6.2.9. Appointment of Agents»
 
 
.  The Executive Committee may, by resolution, designate one or more individuals
as officers, employees or agents of the Company.  No officer, employee or agent
need be a Member of the Company.  Each officer, employee or agent shall have the
authority and shall perform the duties as designated by the Executive Committee
from time to time.  Any officer, employee or agent appointed by the Executive
Committee may be removed by the Executive Committee whenever in their judgment
the best interests of the Company would be served.

 
6.2.10. Engagement of Professionals»
 
 
.  The Executive Committee may, on behalf of the Company, employ, engage or
retain any Persons (including any Affiliate of any Member) to act as brokers,
accountants, attorneys, engineers or in such other capacities as the Executive
Committee may determine are necessary or desirable in connection with the
Company's business, and the Managing Member and the members of the Executive
Committee shall be entitled to rely in good faith upon the recommendations,
reports and advice given them by any such Persons in the course of their
professional engagement.

 
6.3. Major Decisions»
 
.  The Executive Committee shall have the sole authority to authorize and
approve any and all material matters pertaining to the Company's business by a
vote of a majority in number of the members of the Executive Committee, such
votes being recorded by email confirmation to the Managing Member if so
requested by any member of the Executive Committee. Upon approval of the
Executive Committee, Thackeray or MAALP may delegate its vote to their
respective designees. The Executive Committee shall approve including, without
limitation, the following matters (each a "Major Decision"):
 
6.3.1. Financings»
 
 
.  Any financing, refinancing or securitization of any Property or any Project
Subsidiary and the use of any proceeds thereof, including, without limitation,
construction, interim and permanent financing, and any other financing or
refinancing of the operations of the Company and the execution and delivery of
any documents, agreements or instruments evidencing, securing or relating to any
such financing; provided no guarantees or credit enhancements shall be required
from any Member or its Affiliates without such party’s consent (except that
MAALP is willing to provide its guarantee of certain non-recourse carve-outs
customarily required by lenders for such financings of similar Properties) and
such financings are non-recourse to the Members;

 
6.3.2. Budget»
 
 
.  The approval of any Budget (or any other budget with respect to a Property or
Project Subsidiary) and any amendments or modifications thereto (other than
variances that are not considered material under Section 6.3.3);

 
6.3.3. Operating Variances»
 
 
.  The incurring of any expense or incurring of any obligation by or on behalf
of the Company that varies materially from the Budget and Operating Plans or
entering into (or amending or modifying) any agreement which was not
specifically included in the Budget and Operating Plans (for purposes of this
Section 6.3.3, such a material variance shall be, for each Property,
specifically and expressly established pursuant to the Property Management
Agreement for such Property);

 
6.3.4. Distributions»
 
 
.  The determination of the amount and the timing (if other than in accordance
with Sections 5.1 and 5.2) of distributions to Members;

 
6.3.5. Possession or Use of Company Property»
 
 
.  The possession or use of a Property, a Project Subsidiary or any other
Company asset for other than Company purposes;

 
6.3.6. Reserves»
 
 
.  Any decision to establish reserves, other than as required by lenders
pursuant to properly approved financings or in accordance with any Budget and
Operating Plans approved by the Executive Committee pursuant to this Agreement;

 
6.3.7. Capital Calls»
 
 
.  Requests for Additional Capital Contributions in accordance with Section 3.2;

 
6.3.8. Company Loans»
 
 
.  Requests for Company Loans in accordance with Section 3.3;

 
6.3.9. Sales»
 
 
.  Any sale, transfer or other disposition of all or any part of a Property or a
Project Subsidiary, except personal property which is being sold and replaced in
the ordinary course of business;

 
6.3.10. Acquisitions»
 
 
.  The making of any decision to (i) spend any initial expenses (including
legal) prior to entering into a contract; (ii) enter into a contract to acquire
any property; (iii) following the execution of a contract, approve a budget for
additional third party expenses (including legal); (iv) commit to make or
increase any refundable or non-refundable deposit in connection with the
acquisition of any property; (v) approve the execution and delivery of any
agreement, contract, binding letter of intent or other document or instrument
(an "Acquisition Contract") to purchase any property; (vi) take any material
action required or permitted to be taken under an Acquisition Contract or the
decision not  to timely perform any material action required to be taken under
an Acquisition Contract (including, without limitation, all action necessary to
close or proceed to close the purchase of any property pursuant to an
Acquisition Contract); (vii) make any assignment (in whole or in part) of any
Acquisition Contract; (viii) take any action required or permitted to be taken
with respect to the assignment of an Acquisition Contract (including, without
limitation, approval of proposed third party costs in connection with any due
diligence and closing costs, and approval of structural/engineering and
environmental reports, in each case prior to closing); (ix) or terminate any
Acquisition Contract; provided that the Managing Member may execute and deliver
an Acquisition Contract to purchase any Property and pay a deposit with respect
thereto so long as such Acquisition Contract is expressly conditioned on
approval of the Executive Committee and such deposit is fully refundable if
Executive Committee approval is not obtained; and provided, further, that to the
extent the Executive Committee has previously approved the acquisition of a
property and subsequently some but not all of the members of the Executive
Committee decide not to approve the closing of such property acquisition, the
Member whose appointed Executive Committee members actually approve of such
closing shall have the right to close on such property acquisition in its
separate capacity, provided that such Member reimburses the Company for any
costs expended by the Company or earnest money deposited in connection with the
acquisition of such property and provided, further, that to the extent the
Executive Committee has previously approved the acquisition of a property, the
Managing Member may execute and deliver an assignment (in whole or in part) of
any Acquisition Contract to a Project Subsidiary;

 
6.3.11. Property Development»
 
 
.  The making of any decision to develop or construct any improvements upon any
Property or any property of the Company, the execution and delivery of any
document, agreement or instrument implementing, evidencing or relating to any
such decision or action (including, without limitation, any development or
construction contract or any document relating to the financing thereof, and the
amount of any development or construction management fee and the parties to
share in such fees, and including any architectural or engineering agreement and
material service contracts), and the expenditure of any funds in connection with
any such activity;

 
6.3.12. Improvements»
 
 
. Any restructuring, improvement, rehabilitation, alteration, or construction of
any Property or any property of the Company; any repair to any Property in
excess of amounts expressly set forth in the approved Budget and Operating Plans
for that Property;

 
6.3.13. Capital Expenditures»
 
 
.  Any capital expenditures in an amount in excess of amounts expressly set
forth in the Budget and Operating Plans for that Property or Project Subsidiary
which has been properly approved by the Executive Committee;

 
6.3.14. Loans and Guarantees»
 
 
.  The Company's incurrence of any liabilities or obligations with regard to any
debt or loan guaranties, letters of credit, hedge or hedging agreements,
completion guaranties or any contractual liability in excess of amounts set
forth in the then current Budget (or any current budget with respect to a
Property or Project Subsidiary) which has been properly approved by the
Executive Committee, or any similar contingent liabilities or lending money to
any Persons;

 
6.3.15. Contracts»
 
 
.  The entering into, amendment, modification, extension or termination of any
construction contract, development agreement, construction management or
development management agreement, or property management or leasing agreement or
any other material agreement with regard to the Company or the Property;
notwithstanding the foregoing, the Managing Member may cause the Company to
enter into contracts which are specifically and expressly permitted pursuant to
the Property Management Agreement for such Property.

 
6.3.16. Subsidiary Entities»
 
 
.  The making of any decision and the implementing of any decision to form a
Project Subsidiary or any other subsidiary entity and to assign, transfer or
convey all or any portion of a Property or any other asset or property or the
rights to acquire a Property or any other asset or property to the Project
Subsidiary of other subsidiary entity and the execution and delivery of any
documents, agreements or instruments implementing, evidencing or relating to any
such decision or action (including any organizational documents relating to any
Project Subsidiary or other subsidiary entity);

 
6.3.17. Professional Services»
 
 
.  Approval of the engagement of the services of accountants, auditors,
attorneys, brokers, engineers or other similar type of service professionals on
behalf of the Company;

 
6.3.18. Non-Standard Leases»
 
 
.  Any lease of any space within a Property or any amendment or modification
thereto, which is not in accordance with the leasing guidelines included in the
Budget and Operating Plans, or any termination thereof (other than termination
of residential leases in the ordinary course of business);

 
6.3.19. Sales or Placement Agents»
 
 
.  The engagement of any sales or placement agent or broker not expressly
permitted hereunder for the disposition, financing or refinancing of a Property;

 
6.3.20. Overhead»
 
 
.  Determining the amount of overhead and other reimbursements or any salary,
compensation or other remuneration payable to any Member, any member of the
Executive Committee or any of their Affiliates pursuant to the terms hereof or
any separate agreement between the Company and a Member, any member of the
Executive Committee or any of their Affiliates;

 
6.3.21. Affiliate Transactions»
 
 
.  The entering into or consummation of any transaction or arrangement with any
Member or any Affiliate of any Member, or any other transaction involving an
actual or potential conflict of interest, other than as specifically provided
for in this Agreement and the giving, making or enforcement of any rights,
approvals, consents, elections or other decisions with respect to any such
transaction, agreement or arrangement; the Members acknowledge that (i) the
Management Agreement as it applies to each Project Subsidiary in the
presently-agreed form and (ii) the existing engagement by the Company of Memphis
Commercial Group pursuant to the basic economic terms as attached to this
Agreement as Exhibit H (the "MCG Engagement Terms"), are the only such
arrangements which are pre-approved by the Members.

 
6.3.22. Legal Proceedings»
 
 
.  The institution of any legal proceedings in the name of the Company,
settlement of any legal proceedings against the Company and confession of any
judgment against the Company or any property of the Company (other than eviction
and termination proceedings in respect of tenant leases and other nonmaterial
legal proceedings for the collection of amounts due and owing to the Company
from third parties and tenants undertaken in the usual and normal course of
business);

 
6.3.23. Bankruptcy»
 
 
.  The filing of any voluntary petition in bankruptcy on behalf of the
Company,  the consenting to the filing of any involuntary petition in bankruptcy
against the Company,  the filing of any petition seeking, or the consenting to,
reorganization or relief under any applicable federal or state law relating to
bankruptcy or insolvency,  the consenting to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of the
Company or a substantial part of its property,  the making of any assignment for
the benefit of creditors,  the admission in writing of the Company's inability
to pay its debts generally as they become due or  the taking of any action by
the Company in furtherance of any such action;

 
6.3.24. Merger»
 
 
.  The entering into of any agreement or contract for, or the consummation of,
any merger, consolidation, recapitalization, reorganization, reconstitution or
any similar rearrangement of the Company, any Project Subsidiary, any Property
or any of the Company's or any Project Subsidiary's equity, assets or
liabilities;

 
6.3.25. Tax Elections»
 
 
.  The making of all material tax elections, determinations and other decisions
under the Code and any decision to settle or compromise any matter raised by the
Internal Revenue Service;

 
6.3.26. Dissolution or Distributions In Kind»
 
 
.  The making of any decision to dissolve, wind-up and terminate the Company or
to distribute any property of the Company to the Members in kind;

 
6.3.27. Company Term; Investment Period»
 
 
.  The making of any decision to extend the term of the Company or extend the
Investment Period or invest in Property that does not satisfy the Investment
Criteria as provided in Section 2.7;

 
6.3.28. Causing Project Subsidiary to Undertake Major Decisions»
 
 
.  Causing or consenting to any Project Subsidiary undertaking any action that
if undertaken by the Company would be a Major Decision; and

 
6.3.29. Amendment»
 
 
.  The making of any amendments or modifications of or supplements to this
Agreement or any instrument, agreement or other document otherwise requiring the
consent of the Executive Committee;

 
6.3.30. Restoration»
 
 
.  Any decision not to rebuild or restore a Property following any casualty or
condemnation;

 
6.3.31. Insurance»
 
 
.  Any decision to obtain, cancel, suspend or materially modify the insurance
coverage for the Company, a Property, a Project Subsidiary or any other Company
asset;

 
6.3.32. Permitted Investments»
 
 
.
The making of any decision to invest in any Permitted Investments or to change
or modify any investment in any Permitted Investments;

 
6.3.33. Memphis Commercial Group»
 
 
.  The amendment or modification of the MCG Engagement Terms in any manner that
is materially and adversely different from those contained in Exhibit H;

 
6.3.34. Others»
 
 
.  Any other act for which this Agreement requires the vote, approval or consent
of the Executive Committee or the approval, determination, consent, adoption,
ratification, or any other action expressly reserved to the Executive Committee
under this Agreement, including, without limitation, any modification,
amendment, or renewal of any matter previously requiring the approval of the
Executive Committee, or any act that constitutes a default under a Project
Subsidiary loan; and

 
6.3.35. Permitted Expenditures»
 
 
.  Notwithstanding anything to the contrary in this Section 6.3, the Property
Manager under any approved Property Management Agreement shall have the
authority to make all expenditures and to pay all costs and expenses as
specifically provided in the approved Budget and Operating Plans, and as
otherwise described in the approved Property Management Agreements (including
variances of budget line items) without further approval of the Executive
Committee.

 
6.4. Managing Member Powers»
 
.  Subject to Section 6.3 and the other terms of this Agreement and the
limitations imposed by law, the Managing Member shall have all of the same
powers as a general partner of a general partnership under the laws of the State
of Delaware.
 
6.5. Actions Requiring Unanimous Consent»
 
.  Notwithstanding the powers of the Managing Member set forth in Section 6.4,
or the Executive Committee set forth in Sections 6.1, 6.2, and 6.3 without the
consent of all of the Members, neither the Managing Member nor the Executive
Committee shall have the right or power to do any of the following:
 
6.5.1. Contravene Agreement»
 
 
.  Perform any act in contravention of this Agreement, or any amendment hereto;

 
6.5.2. Impossibility of Business»
 
 
.  Perform any act, other than to sell, lease, exchange, transfer, mortgage or
convey all or substantially all of the Company's assets with the approval of the
Executive Committee or as provided in ARTICLE 11, which would make it impossible
to carry on the ordinary business of the Company; or

 
6.5.3. Guarantee Non-Investment Entity Debts»
 
 
.  Guarantee debts or obligations of any Person.

 
6.5.4. Employees»
 
 
.  Hire any employees of the Company

 
6.6. Managing Member Duties
 
6.6.1. General Duties»
 
 
.  The Managing Member shall perform and carry out the day-to-day business of
the Company and the duties and other actions reasonably necessary to implement
the Major Decisions and the Budget and Operating Plans, pursuant to the terms of
this Agreement, in each case in accordance with MAALP's normal standards and
procedures in connection with maintaining and operating a Property; provided
that such standards and procedures shall be at or above the standard of care
required of prudent and experienced third-party asset managers performing
similar functions for institutional owners, or such other guidelines as shall
reasonably be adopted by the Executive Committee.  The Managing Member's duties,
subject to Sections 6.3 and 6.5 and all other applicable provisions of this
Agreement, shall include (i) using its reasonable best efforts to generate an
acquisition pipeline for Properties, (ii) coordinating and reporting such
information to the Executive Committee, (iii) initiating due diligence (in
accordance with the form of Due Diligence and Closing Checklist attached hereto
as Exhibit D) and qualifying a Property, (iv) creating a pro forma, determining
the pricing and conducting negotiations in connection with the acquisition of a
Property pursuant to a purchase and sale agreement in a form substantially
similar to Exhibit E attached hereto, (v) forming, to the extent necessary in
connection with a Property acquisition as permitted under this Agreement and
approved by the Executive Committee, a Project Subsidiary which such Project
Subsidiary's operating agreement shall be in a form substantially similar to
Exhibit F attached hereto, and (vi) using its reasonable best efforts to obtain
a Fannie Mae/Freddie Mac or other appropriate credit facility with a structure
as approved by the Executive Committee.  Subject to the limitations set forth in
this Agreement, the Budget and Operating Plans and the guidelines, if any,
adopted by the Executive Committee, the Managing Member, on behalf of the
Company, shall have the power and authority to enter into contracts and leases
on behalf of the Company in connection with the operation of any Property or
Project Subsidiary held by the Company in accordance with any current Budget
approved by the Executive Committee, and to make Expenditures as are required to
implement the decisions of the Executive Committee in accordance with any
current Budget approved by the Executive Committee.  Unless expressly and
specifically provided for in this Agreement or in a Budget approved by the
Executive Committee, the Managing Member shall not be entitled to reimbursement
for any indirect costs or for any direct or indirect overhead, and the Managing
Member shall not be entitled to receive any other fees or compensation in
respect of its activities as the Managing Member.

 
6.6.2. Day to Day Management»
 
 
.  In addition to and without limiting any other duties set forth in this
Agreement, the Managing Member shall oversee the operations and management on a
day-to-day basis of each Property in accordance with the applicable Budget,
including oversight of property management, leasing, consulting, development,
disposition and tenant services.  The Managing Member shall not be obligated to
make any expenditures or advance any funds on behalf of the Company except from
the accounts of funds of the Company in accordance with the applicable
Budget.  In addition, the Managing Member shall not, without the prior approval
of the Executive Committee approve, authorize, make or implement a Major
Decision without the requisite approvals as set forth therein.  Unless
determined otherwise by the Executive Committee, the Managing Member may
delegate to MAALP substantially all of the duties under this Section 6.6.2 to be
performed instead under Property Management Agreements.  Notwithstanding any
provision of this Agreement or any Property Management Agreement, no knowledge
of MAALP as the Property Manager shall be imputed to the Company by virtue of
MAALP being a Member in the Company or the Manager of the Company and no actions
or omissions of MAALP as the Property Manager shall be deemed to be actions or
omissions of the Company by virtue of MAALP being a Member in the Company or the
Manager of the Company.

 
6.7. Intentionally Omitted»
 
.
 
6.8. Members»
 
.  No Member, in its capacity as Member, may act for or bind the Company or
participate in the general management, conduct or control of the Company's
business or affairs.  Notwithstanding the foregoing, Thackeray may at any time
direct the Managing Member to terminate any Related Agreement (including,
without limitation, any Property Management Agreement) between the Company or a
Project Subsidiary and the Managing Member or an Affiliate thereof; provided
Thackeray may only direct the Managing Member to terminate a Property Management
Agreement (unless in connection with a Property Manager default thereunder)
pursuant to the terms of Section 6.9.4.  The failure of the Managing Member to
terminate any Related Agreement upon the direction of Thackeray pursuant to this
Section 6.8 shall be a material breach hereof.  To the extent the Managing
Member does not terminate any Related Agreement upon the direction of Thackeray,
any Executive Committee member appointed by Thackeray may terminate such Related
Party Agreement on behalf of the Company.
 
6.9. Company Expenses»
 
.
 
6.9.1. General»
 
 
.  To the extent previously approved in writing by the Executive Committee or
set forth in an approved Budget, all third-party out-of-pocket costs and
expenses incurred by any of the Members or their respective Affiliates
individually and associated with the formation of the Company (including costs
and expenses associated with or related to the negotiation and execution of this
Agreement) shall be paid or reimbursed by the Company.  Except as otherwise
provided in this Agreement and except for any costs to be borne by any third
party under any agreement with the Company, the Company shall be responsible for
paying, and shall pay, all direct costs and expenses related to the business of
the Company and of acquiring, holding, owning, developing, servicing, collecting
upon and operating a Property, including, without limitation, costs of
financing, fees and disbursements of attorneys, financial advisors, accountants,
appraisers, brokers and engineers, travel expenses, and all other fees, costs
and expenses directly attributable to the business and operations of the
Company.  In the event any such costs and expenses are or have been paid by any
Member, such Member shall be entitled to be reimbursed for such payment so long
as such payment has been approved in writing by the Executive Committee, is
expressly authorized in this Agreement or expressly authorized in the
appropriate Budget approved by the Executive Committee.

 
6.9.2. Acquisition Costs»
 
.  The Company shall be responsible for the payment or reimbursement of all
third party costs in connection with the pursuit of the acquisition of a
Property or related due diligence to the extent such costs have been approved by
the Executive Committee as a part of a property pursuit or acquisition
initiative pursuant to Section 6.3.10. Such costs may include normal brokerage
costs (including fees payable to Memphis Commercial Group pursuant to the MCG
Engagement Terms as approved by the Executive Committee) and related transaction
costs to the extent included in a pursuit budget approved by the Executive
Committee pursuant to Section 6.3.10. If the Managing Member expends its own
funds pursuant to the preceding sentence for the payment of such approved costs,
such amounts shall be a loan or advance and not a Capital Contribution and shall
be repaid by the Company as soon as practicable.  All third party costs
associated with the due diligence as set forth herein to the extent included in
a pursuit budget approved by the Executive Committee pursuant to Section 6.3.10
shall be funded by Additional Capital Contributions (subject to the provisions
of Article III hereof) which shall be made in advance upon the approval of the
Executive Committee.


6.9.3. Management Fee»
 
 
.  The Company shall cause each Project Subsidiary to enter into a Property
Management Agreement with MAALP in substantially the form attached hereto as
Exhibit B with respect to each Property. Pursuant to the terms of the Property
Management Agreement for each Property, the Company shall pay an annual
management fee to MAALP or the designated property manager in an amount equal to
(x) 4.25% of the total Gross Rental Receipts (as defined in the Property
Management Agreement for each Property).  MAALP shall cause certain expenses to
be allocated among the Properties in accordance with the Property Management
Agreement for each Property.  Such fee shall be payable monthly, in arrears.  In
the event any Property under-performs the original pro forma provided by the
Property Manager (at the time of acquisition and approved by the Executive
Committee or as amended by the Executive Committee) for each Property by 10% or
more for a period of twenty-four (24) consecutive months, Thackeray may direct
the Managing Member to terminate the Property Management Agreement with MAALP
for that Property and, at its option, shall have the right to replace such
Property Manager.  The termination of a Property Management Agreement pursuant
to this Section 6.9.4 with respect to a specific Property will not result in a
Property Buy-Sell Event with respect to such Property pursuant to Section 8.6.;
provided however, that in the event Thackeray directs the Managing Member to
terminate the Property Management Agreement with MAALP pursuant to this Section
6.9.4, after a period of 24 months thereafter, MAALP at its sole option, may
consider such action a Property Buy-Sell Event with respect to such Property
pursuant to Section 8.6.

 
6.9.4. Asset Management»
 
 
.  The Company shall pay an annual asset management fee to the Managing Member
equal to 0.5% of all Capital Contributions.  Such fee shall be paid on the first
day of each calendar month based on the average outstanding balance of the
unreturned Capital Contributions of the Members for the preceding calendar
quarter but shall be paid solely out of Property cash flow. No Additional
Capital Contributions shall be used to pay this fee. To the extent current cash
flow is not sufficient to pay the fee, it shall continue to accrue on a
cumulative basis until paid in full out of subsequent cash flow.

 
6.9.5. Construction Management»
 
 
.  The Company shall pay a construction management fee to the Managing Member
equal to 10% of hard costs for all renovation costs where the budgeted
renovation exceeds $5,000 per unit on a particular Property approved by the
Executive Committee.  Such fee shall be paid monthly based on the hard costs
incurred during the preceding month and commencing after the issuance of a
building permit or on such other date selected by the Executive Committee.

 
6.9.6. Acquisition Fee»
 
 
.  The Company shall pay an acquisition fee to the Managing Member equal to 0.5%
of the total acquisition price (exclusive of closing costs) of any Property
acquired by the Company at the time of closing of an acquisition of a Property;
provided that if the Managing Member shall incur third party costs in connection
with a potential Acquisition Contract or one that is terminated by the Company,
then the Managing Member shall be entitled to reimbursement for all third-party
costs incurred by the Managing Member in connection with such potential or
terminated Acquisition Contract as expressly provided in Section 6.3.10 and
6.9.2, but not to be exceed the amount approved by the Executive Committee.

 
6.9.7. Memphis Commercial Group»
 
 
.  Provided Memphis Commercial Group is not in default under the MCG Engagement
Terms and such engagement has not been terminated pursuant to the MCG Engagement
Terms, the Company shall pay to Memphis Commercial Group pursuant to the terms
of such written brokerage agreement an acquisition fee equal to 0.5% of the
applicable purchase price for the acquisition by a Project Subsidiary of a
Property approved by the Executive Committee and (y) a disposition fee equal to
0.5% of the applicable sale price, if approved by the Executive Committee.  Such
fee(s) shall be paid upon the closing of the applicable purchase or sale of a
Property subject to the terms of such written brokerage
agreement.  Additionally, the Company shall pay or cause to be paid such
additional brokerage fees to third party brokers in connection with the purchase
and/or sale of a Property as the Executive Committee shall determine.

 
6.9.8. Equity Placement»
 
 
.  The Company shall pay an equity placement fee to Raymond James equal to 1.25%
of all Capital Contributions made by Thackeray.  Such fee shall be paid within
three (3) business days of Thackeray depositing such Capital Contribution with
the Company.

 
6.9.9. Thackeray Direct Expenses»
 
 
.  The Company shall reimburse Thackeray as soon as practicable for all
reasonable legal costs associated with its negotiation of this Agreement, the
Management Agreement, Project Subsidiary Agreements, and subsequent revisions
thereto, all as approved by the Executive Committee.  Either pursuant to an
approved Budget or as otherwise approved by the Executive Committee, the Company
shall reimburse Thackeray as soon as practicable for all asset management travel
costs, site visit expenses and related expenses incurred by Thackeray or its
representatives.

 


6.10. Liability of Members.
 
6.10.1. Exculpation.
 
6.10.1.1. Exculpation of Members and members of the Executive Committee.  Except
for the indemnification obligations of MAALP specifically set forth in Section
6.10.2.5 below, no Member or Executive Committee member, general or limited
partner, member, manager, shareholder or other holder of an equity interest in
such Member, or officer, director or employee of any of the foregoing or any of
their Affiliates, excluding the Managing Member (collectively, the "Member
Indemnitees"), shall be liable to the Company, any Project Subsidiary or any
other Member for monetary damages for any losses, claims, damages or liabilities
arising from or incidental to any act performed or omitted by it and arising out
of or in connection with this Agreement or the Company's business or affairs,
including any action or omission constituting a breach of any fiduciary duty;
provided, however, that such act or omission was taken in good faith, was
reasonably believed to be in the best interests of the Company and was within
the scope of authority granted to such Member Indemnitee and was not
attributable in whole or in part to such Member Indemnitee's fraud, bad faith or
willful misconduct.  THE FOREGOING EXCULPATION PROVISION OF THIS SECTION
6.10.1.1 SHALL SPECIFICALLY INCLUDE ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES
CAUSED BY OR ATTRIBUTABLE TO, WHETHER BY ACTION OR INACTION, THE ORDINARY OR
GROSS NEGLIGENCE OF ANY MEMBER INDEMNITEE AND FOR ANY ACTION FOR WHICH ANY
MEMBER INDEMNITEE MAY INCUR STRICT LIABILITY (AND WAS NOT ATTRIBUTABLE IN WHOLE
OR IN PART TO SUCH MEMBER INDEMNITEE'S FRAUD, BAD FAITH OR WILLFUL MISCONDUCT).
 
6.10.1.2. Exculpation of the Managing Member.  Subject to the indemnification
obligations of MAALP specifically set forth in Section 6.10.2.5 below, neither
the Managing Member nor any of its general or limited partners, members,
managers, shareholders or other holders of an equity interest in the Managing
Member, or officer, director or employee of any of the foregoing or any of their
Affiliates (collectively, the "Managing Member Indemnitees"), shall be liable to
the Company, Project Subsidiary or any other Member for monetary damages for any
losses, claims, damages or liabilities arising from or incidental to any act
performed or omitted by it and arising out of or in connection with this
Agreement or the Company's business or affairs; provided, however, that such act
or omission was taken in good faith, was reasonably believed to be in the best
interests of the Company, was within the scope of authority granted to such
Managing Member Indemnitee and was not attributable in whole or in part to such
Managing Member Indemnitee's fraud, bad faith, willful misconduct, material
breach of this Agreement, breach of fiduciary duty or gross negligence.
 
6.10.1.3. Limitation on Personal Liability.  Except for the indemnification
obligations of MAALP specifically set forth in Section 6.10.2.5 below, no
general or limited partner or other constituent owner of any Member, Executive
Committee member, Managing Member or member, shareholder or other holder of an
equity interest in any such Member, Managing Member or officer, director or
employee of any of the foregoing or any of their Affiliates shall be personally
liable for the performance by any such Member, Executive Committee member or
Managing Member of their respective obligations under this Agreement, but the
foregoing shall not relieve any Person from its obligations to such Member,
Executive Committee member or Managing Member.
 
6.10.2. Indemnification.
 
6.10.2.1. Indemnification of Member Indemnitees.  The Company shall, to the
fullest extent permitted by applicable law, indemnify, defend and hold harmless
each Member Indemnitee against any losses, claims, damages or liabilities
arising from or incidental to any act performed or omitted by such Member
Indemnitee and arising out of or in connection with this Agreement or the
Company's business or affairs, including any action or omission constituting a
breach of any fiduciary duty; provided, however, that such act or omission was
taken in good faith, was reasonably believed by the applicable Member Indemnitee
to be in the best interests of the Company and within the scope of authority
granted to the Member Indemnitee and was not attributable in whole or in part to
such Member Indemnitee's fraud, bad faith or willful misconduct.  THE FOREGOING
INDEMNIFICATION PROVISIONS OF THIS SECTION 6.10.2.1 SHALL SPECIFICALLY INCLUDE
ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES CAUSED BY OR ATTRIBUTABLE TO, WHETHER
BY ACTION OR INACTION, THE ORDINARY OR GROSS NEGLIGENCE OF ANY MEMBER INDEMNITEE
AND FOR ANY ACTION FOR WHICH ANY MEMBER INDEMNITEE MAY INCUR STRICT LIABILITY
(AND WAS NOT ATTRIBUTABLE IN WHOLE OR IN PART TO SUCH MEMBER INDEMNITEE'S FRAUD,
BAD FAITH OR WILLFUL MISCONDUCT).
 
6.10.2.2. Indemnification of Managing Member Indemnitees.  The Company shall, to
the fullest extent permitted by applicable law, indemnify, defend and hold
harmless each Managing Member Indemnitee against any losses, claims, damages or
liabilities arising from or incidental to any act performed or omitted by it and
arising out of or in connection with this Agreement or the Company's business or
affairs; provided, however, that such act or omission was taken in good faith,
was reasonably believed by the applicable Managing Member Indemnitee to be in
the best interests of the Company, was within the scope of authority granted to
the Managing Member Indemnitee and was not attributable in whole or in part to
such Managing Member Indemnitee's fraud, bad faith, willful misconduct, material
breach of this Agreement, breach of fiduciary duty or gross negligence.
 
6.10.2.3. Reimbursement of Expenses; Contribution.  If any Member Indemnitee or
Managing Member Indemnitee (collectively, the "Indemnitees") becomes involved in
any capacity in any action, proceeding or investigation in connection with any
matter arising out of or in connection with this Agreement or the Company's
business or affairs, the Company shall reimburse such Indemnitee for its
reasonable legal and other reasonable out-of-pocket expenses (including the cost
of any investigation and preparation) as they are incurred in connection
therewith, provided that such Indemnitee shall promptly repay to the Company the
amount of any such reimbursed expenses paid to it if it shall ultimately be
determined that such Indemnitee was not entitled to be indemnified by the
Company in connection with such action, proceeding or investigation.  If for any
reason (other than, in the case of a Member Indemnitee, the fraud, bad faith or
willful misconduct of, or material breach of this Agreement by, such Member
Indemnitee or, in the case of a Managing Member Indemnitee, the gross
negligence, fraud, bad faith or willful misconduct of, or material breach of
this Agreement or breach of fiduciary duty by, such Managing Member Indemnitee)
the foregoing indemnification is unavailable to such Indemnitee, or insufficient
to hold it harmless, then the Company, as determined by the Executive Committee,
shall contribute to the amount paid or payable by such Indemnitee as a result of
such loss, claim, damage, liability or expense in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and such Indemnitee on the other hand or, if such allocation is not
permitted by applicable law, to reflect not only the relative benefits referred
to above but also any other relevant equitable considerations.  Any indemnity
under Sections 6.10.2.2 or 6.10.2.3 shall be paid solely out of and to the
extent of Company assets and shall not be a personal obligation of any Managing
Member, Member or Executive Committee member, and in no event will any Member be
required, or permitted without the consent of the Executive Committee, to
contribute additional capital to the Company under any provision of this
Agreement including, without limitation, Section 3.2, to enable the Company to
satisfy any obligation under Sections 6.10.2.1 or 6.10.2.2.
 
6.10.2.4. Indemnification of the Company by the Members.  The Company and the
other Members (collectively, the "Company Indemnitees") shall be indemnified,
defended and held harmless by each Member against any losses, claims, damages or
liabilities arising out of or incidental to (1) any act performed or omitted by
such Member or any of its Affiliates or designated Executive Committee members
("Representatives") and arising out of or in connection with this Agreement or
the Company's business or affairs that (A) is not taken in good faith, (B) is
not reasonably believed by such Member or its designated Executive Committee
members to be in the best interests of the Company or within the scope of
authority granted to such Member or its designated Executive Committee members,
other than those acts permitted under Articles 7 and 8 and Section 10.2, or (C)
constitutes fraud, bad faith or willful misconduct, or (2) the breach by the
Company of any of its representations and warranties made under any purchase,
loan or other agreement entered into in connection with the Company's property,
which breach was the result of information or matters provided to the Company by
such Member or any of its Affiliates.  THE FOREGOING INDEMNIFICATION PROVISIONS
OF THIS SECTION 6.10.2.4 SHALL SPECIFICALLY INCLUDE ANY LOSSES, CLAIMS, DAMAGES
OR LIABILITIES CAUSED BY OR ATTRIBUTABLE TO, WHETHER BY ACTION OR INACTION, THE
ORDINARY OR GROSS NEGLIGENCE OF ANY COMPANY INDEMNITEE AND FOR ANY ACTION FOR
WHICH ANY COMPANY INDEMNITEE MAY INCUR STRICT LIABILITY.
 
6.10.2.5. Indemnification of the Company by the Managing Member.  The Company
Indemnitees shall be indemnified, defended and held harmless by the Managing
Member against any losses, claims, damages or liabilities arising out of or
incidental to (1) any act performed or omitted by the Managing Member and
arising out of or in connection with this Agreement that (A) is not performed in
good faith, (B) is not reasonably believed by the Managing Member to be in the
best interests of the Company, (C) is not within the scope of authority
conferred upon the Managing Member under this Agreement or (D) constitutes gross
negligence, fraud, bad faith, willful misconduct, breach of fiduciary duty or a
material breach of this Agreement or any Related Agreement, (2) the breach by
the Company of any of its representations and warranties made under any
purchase, loan or other agreement entered into in connection with the Company's
property, which breach was the result of information or matters provided to the
Company by the Managing Member, or (3) any act performed or omitted by Memphis
Commercial Group and arising out of or in connection with this Agreement, the
Company's business or affairs or the engagement of Memphis Commercial
Group.  THE FOREGOING INDEMNIFICATION PROVISIONS OF THIS SECTION 6.10.2.5 SHALL
SPECIFICALLY INCLUDE ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES CAUSED BY OR
ATTRIBUTABLE TO, WHETHER BY ACTION OR INACTION, THE ORDINARY OR GROSS NEGLIGENCE
OF ANY COMPANY INDEMNITEE AND FOR ANY ACTION FOR WHICH ANY COMPANY INDEMNITEE
MAY INCUR STRICT LIABILITY.  Any costs incurred or funds expended by or on
behalf of the Managing Member under item (3) above shall not constitute an
Additional Capital Contribution by the Managing Member.
 
6.10.2.6. Survival of Indemnification.  The provisions of this Section 6.10.2
shall survive for a period of three (3) years from the date of dissolution of
the Company, provided that, if at the end of such period there are any actions,
proceedings or investigations then pending, any Indemnitee may so notify the
Company, the Managing Member and the other Members at such time (which notice
shall include a brief description of each such action, proceeding or
investigation and the liabilities asserted therein) and the provisions of this
Section 6.10.2 shall survive with respect to each such action, proceeding or
investigation set forth in such notice (or any related action, proceeding or
investigation based upon the same or similar claim) until such date that such
action, proceeding or investigation is finally resolved and the associated
indemnity obligation (if any) is satisfied.
 
6.10.3. Indemnification of Successors»
 
 
.  Notwithstanding anything to the contrary contained in this Agreement, the
obligations of the Company or any Member under this Section 6.10 shall inure to
the benefit of each Indemnitee, the Company and their respective Affiliates and
their respective directors, officers, employees, agents and Affiliates and any
successors, assigns, heirs and personal representatives of such Persons.

 
ARTICLE 7
 


 
PURCHASE OPTIONS
 
7.1. Purchase Events»
 
.  In the event that any of the following (each a "Purchase Event") shall have
occurred to or in respect of a Member or any of such Member's Affiliates that
are Members (the "Seller"), the other Members that are not the Seller or
Affiliates of the Seller (as they may agree among themselves or in proportion to
their Percentage Interests if there is no agreement among such Members) (the
"Buyer") shall have the continuing right, but not the obligation (the "Purchase
Option"), to purchase the entire Company interest of the Seller including all
debts and obligations of the Company owing to the Seller (the "Purchase
Interest") in an amount due and payable as determined below.
 
7.1.1. Withdrawal»
 
 
.  Any withdrawal or retirement from the Company by the Seller, other than in
connection with a permitted assignment hereunder;

 
7.1.2. Bankruptcy»
 
 
.  The Seller shall make an assignment for the benefit of creditors, commence
(as the debtor) a case in bankruptcy, or commence (as the debtor) any proceeding
under any other insolvency law;

 
7.1.3. Involuntary Bankruptcy»
 
 
.  A case in bankruptcy or any other proceeding under any other insolvency law
is commenced against the Seller (as the debtor) and is consented to by the
Seller or remains undismissed for 90 days, or the Seller consents to or admits
the material allegations against it in any such case or proceeding;

 
7.1.4. Trustee Appointment»
 
 
.  A trustee, receiver, agent, liquidator or sequestrator (however named) is
appointed or authorized to take charge of all or substantially all of the
property of the Seller for the purpose of enforcing a lien against such property
or for the purpose of general administration of such property for the benefit of
creditors and such appointment or authorization is consented to by the Seller or
is not overturned within 90 days;

 
7.1.5. Failure to Pay Debts»
 
 
.  The Seller shall fail generally to pay its debts as they become due, or
suffer any writ of attachment or execution or any similar process to be issued
or levied against it or all or substantially all of its property which is not
released, stayed, bonded or vacated within 90 days after its issue or levy;

 
7.1.6. Writ of Attachment»
 
 
.  The Seller shall suffer any writ of attachment or execution or any similar
process to be issued or levied against the interests of the Seller in the
Company which is not released, stayed, bonded or vacated within 90 days after
its issue or levy;

 
7.1.7. Failure to Perform Obligations»
 
 
.  The Seller or any of its Affiliates shall fail to perform (a) any of its
obligations under this Agreement or any Related Agreement (subject to the
provisions of Section 6.9.4) (but excluding the obligation to contribute
Additional Capital Contributions under Section 3.2 for which the sole and
exclusive remedies are provided for under Article III hereof) including, without
limitation, taking any action on behalf of the Company with respect to Major
Decisions specifically set forth in Section 6.3 without the requisite approval
under this Agreement, or not taking any action on behalf of the Company with
respect to Major Decisions specifically set forth in Section 6.3 that are
properly approved by the Executive Committee, and such failure continues (i) if
the Buyer has actual knowledge of such failure, for a period of 30 days after
written notice thereafter from the Buyer or the Company or (ii) if the Buyer
does not have knowledge of such failure, for a period of thirty (30) days after
the occurrence of the failure, or (b) any of its obligations under any Related
Agreement and such Related Agreement is terminated by the Company as a result
thereof (subject to the provisions of Section 6.9.4);

 
7.1.8. Assignment of Rights»
 
 
.  Any attempted assignment or hypothecation by the Seller of any of its rights
or interest in the Company or this Agreement except as permitted by ARTICLE 10;

 
7.1.9. Change of Control»
 
 
.  Any actual or reasonably anticipated Change in Control of the Seller (a
Change in Control shall be reasonably anticipated if the Buyer reasonably
believes, based on Buyer's knowledge that tangible steps have been taken to
effect same, that such Change in Control is likely to happen or if the Seller
otherwise has planned such Change in Control);

 
7.1.10. Dissolution»
 
 
.  The Seller shall commence to dissolve or wind-up and liquidate the assets of
its business except in connection with a transaction permitted hereunder; or

 
7.1.11. Felonious Act»
 
 
.  The Seller, by entry of a final judgment, order or decree of a court or
governmental agency having proper jurisdiction, shall be declared guilty of a
felony involving moral turpitude, fraud or wrongdoing in connection with any
business activity.

 
7.2. Exercise of Purchase Option»
 
.  If the Buyer elects to exercise its Purchase Option, it may give the Seller
written notice of the election at any time within one hundred twenty (120) days
after the date on which the Buyer first has actual knowledge of the occurrence
of the Purchase Event.  The amount of the purchase price for the Seller's
Purchase Interest (unless agreed upon by the Seller and the Buyer within 30 days
after the Buyer's notice to the Seller) shall be an amount equal to the amount
which the Seller would have received had all of the assets of the Company,
including the Properties, been sold at a price equal to the Fair Market Value of
such property determined (1) as of the date the Seller receives notice of
Buyer's election to purchase, and (2) as if the proceeds of the sale had been
distributed pursuant to ARTICLE 11 of this Agreement; provided however, if the
applicable Purchase Event occurred in a knowing, willful or grossly negligent
manner under any of Sections 7.1.1, 7.1.2, 7.1.4, 7.1.5, 7.1.6, 7.1.7 (if
constituting a grossly negligent or willful failure to perform), 7.1.8, 7.1.9
(if an actual Change in Control occurs, but not a reasonably anticipated Change
in Control), 7.1.10 or 7.1.11, then Fair Market Value shall be reduced by any
amount that would have been payable under Section 5.1(iii) and all further
amounts shall continue to be distributed under Section 5.1(ii)
 
7.3. Closing and Terms»
 
.  The closing of the sale shall take place within 60 days after the date of the
determination of the purchase price, and the time and place of the closing shall
be designated by the Buyer within the first 30 days of the 60-day period and the
purchase price shall be payable upon terms and conditions agreed to between the
Buyer and the Seller, or in the event the Buyer and the Seller are unable to
agree, then as follows:  (1) 10% of the total purchase price shall be paid by
the Buyer to the Seller in cash at the closing, and (2) the remaining portion of
the purchase price shall be evidenced by a promissory note given by the Buyer in
favor of the Seller, which promissory note shall bear interest on the unpaid
principal balance at the Prime Rate and require up to five equal payments of
principal plus all accrued and unpaid interest thereon with the first payment
being due on the first anniversary date of the closing date and each succeeding
payment being due on each succeeding anniversary date of the closing date until
the final payment is made on the earlier of (1) the fifth anniversary date of
the closing date or (ii); a capital event related to a Property and netting
sufficient proceeds to pay same.; provided, however, that the Buyer may prepay
the promissory note at any time without penalty.  The unpaid principal balance
and unpaid interest on the promissory note at maturity shall be paid in cash.
 
7.4. Effect on Seller's Interest»
 
.  If the Seller is MAALP under Section 7.2 from the Purchase Date to the date
of the Transfer of the Purchase Interest under this ARTICLE 7, the Percentage
Interest represented by the Purchase Interest will be excluded from any
calculation of aggregate Percentage Interests for purposes of any approval
required of Members under this Agreement, except for any approvals required
under Section 6.5, the Executive Committee members appointed by MAALP shall be
excluded from any vote of the Executive Committee and a majority in number of
the other Executive Committee members shall make all decisions on behalf of the
Executive Committee.  All distributions of cash or assets due to the Seller by
the Company from the Purchase Date to the date of the closing of the purchase
may be applied against obligations of the Seller.  Without limiting the
generality of any other provision of this Agreement, upon the exercise of the
Purchase Option, the Seller, without further action, will have no rights in the
Company or against the Company or any Member other than the right to receive
payment for the Purchase Interest in accordance with Section 7.3 and
indemnification rights under ARTICLE 6; provided, however, that if the Seller is
Thackeray, the Seller will retain any voting rights it has pursuant to this
Agreement until the date of the Transfer of the Purchase Interest under this
ARTICLE 7.  As a condition to the closing of any purchase referenced in this
ARTICLE 7, which condition must be satisfied before the scheduled closing date,
the Seller will be entitled to full and complete releases of its liability from
all creditors of the Company or refinancing of the existing indebtedness of the
Company without the liability of the Seller and also will be indemnified by the
Company for all liabilities and losses arising from incidents or transactions
occurring after the closing.
 
7.5. Term of Options»
 
.  The term of the options provided in this ARTICLE 7 shall expire 21 years
after the death of the grandchildren who are in existence today of any of the
members of the Executive Committee appointed by Thackeray as of the Formation
Date.
 
ARTICLE 8
 


 
BUY-SELL PROVISIONS
 
8.1. Master Buy-Sell Provision»
 
.  At any time after the expiration of the two (2) year period following the
initial Investment Period, any Member and its Affiliates who are Members
(collectively, the "Offeror") shall have the right to make an offer as described
below (the "Buy-Sell Offer") to any other Member and its Affiliates who are
Members (collectively, the "Offeree") as set forth below:
 
8.1.1. Terms»
 
 
.  The Buy-Sell Offer shall (1) be in writing and be signed by the Offeror;
(2) specify the purchase price (the "Purchase Price") and terms on which the
Offeror would purchase all of the assets of the Company net of all liabilities
of the Company; (3) disclose all liabilities and potential liabilities of the
Company known to the Offeror and the monetary amount of such liabilities; (4)
specify the major economic terms and conditions (other than the Purchase Price)
upon which the Offeror would be willing to sell to the Offeree its interest in
the Company, including its interest in any loans to the Company (and in such
case, under the circumstances described below, those same terms and conditions
shall apply to the sale by the Offeree to the Offeror of its interest in the
Company); and (5) disclose the terms and details of any discussion, refinancing
or proposed sale that the Offeror and a third party have negotiated or discussed
during the last 180 calendar days for all or any portion of the Company's
assets.  The Offeror shall be required, within five (5)business days following
the date of the Election as provided in Section 8.1.3.1 hereof, to deposit in
escrow at a mutually selected title company (the “Escrow Fund”) an amount equal
to the lesser of (a) ten percent (10%) of the Offeree Value or (b) $3,000,000,
which amount will be subject to Section 8.4 and will be (i) applied to the
payment of the total consideration paid by the Offeror at the closing, (ii)
forfeited as liquidated damages to the Offeree in accordance with Section 8.3,
or (iii) returned to the Offeror as provided in Section 8.1.3.2 if the Offeree
elects to purchase the Offeror's interest in the Company pursuant to Section
8.1.3.2;

 
8.1.2. Determination of Value»
 
 
.  Contemporaneously with delivery to the Offeree, a copy of the Buy-Sell Offer
shall be delivered to the Managing Member who shall, within 15 calendar days,
determine and notify the Members as to the amount the Offeree would receive as a
member(s) (the "Offeree Value") and the amount the Offeror would receive as a
member(s) (the "Offeror Value") on account of its interest in the Company and
any loans made by such Member(s) to the Company if all Company assets were sold
for the Purchase Price, allocations under ARTICLE 4 were made, all liabilities
of the Company (including any loans by any such Member to the Company) were paid
in full, and the remaining proceeds distributed to the Members in accordance
with Section 11.3.1.2.

 
8.1.3. Offeree Election»
 
 
.  The Offeree shall have the right, exercisable by delivery of notice in
writing (the "Election") to the Offeror within 60 days from the receipt of the
Buy-Sell Offer, to elect either to:

 
8.1.3.1. Sell Offeree's Interest.  Sell to the Offeror all of the Offeree's
right, title and interest in and to its interest in the Company and in any loans
to the Company for a cash purchase price equal to the Offeree Value; or
 
8.1.3.2. Purchase Offeror's Interest.  Purchase all of the Offeror's right,
title and interest in and to its interest in the Company and in any loans to the
Company for a cash purchase price equal to the Offeror Value.  If the Offeree
elects to purchase all of Offeror's interest in the Company pursuant to this
Section 8.1.3.2, the Offeree shall be required, within five (5) business days
following the date of the Election as provided in this Section 8.1.3.2,to
deposit in an Escrow Fund the lesser of (a) ten percent (10%) of the Offeror
value or (b) $3,000,000, which amount will be subject to Section 8.4 and will be
(i) applied to the payment of the total consideration paid by the Offeree at the
closing or (ii) forfeited as liquidated damages to the Offeror in accordance
with Section 8.3.  Upon deposit by the Offeree in the Escrow Fund of the amount
required in this Section 8.1.3.2, any amount which had been deposited in the
Escrow Fund by the Offeror, plus all interest earned thereon, if any, will be
promptly returned to the Offeror.
 
Failure of the Offeree to give the Offeror notice of the Offeree's Election
shall be deemed, upon the expiration of such 60-day period, to be an Election to
sell under Section 8.1.3.1.
 
8.2. Closing»
 
.  All closings of a purchase under Section 8.1 will be held at the Company's
principal office and shall take place on the date that is one hundred eighty
(180) days (or if such day falls on a non-business day, the next business day)
after the Offeree's Election or deemed Election or as otherwise agreed by the
Offeror and Offeree.  All transfer taxes imposed on the transfer shall be
payable by the selling Member, and all other closing costs shall be allocated in
the manner customarily allocated between buyers and sellers of Company interests
in similar joint ventures in the State of Delaware.
 
8.3. Remedies; Coordination of Rights»
 
.  Any Member shall be entitled to enforce its rights under Section 8.1 by
specific performance.  If the purchasing party (or purchasing parties as the
case may be) is unable to close the purchase of an interest in the Company in
accordance with the terms of Sections 8.1 and 8.2 other than as a result of a
breach of this Agreement by the selling party (or selling parties, as the case
may be) or the failure of the selling party (or selling parties, as the case may
be) to perform any actions or other obligations required to close the purchase
of its interest in the Company, (a) the Escrow Fund established by the
purchasing party (or purchasing parties, as the case may be) will immediately be
forfeited to the selling party, and (b) the selling party shall have the option
to purchase the interest of the purchasing party (or purchasing parties, as the
case may be) on the terms and at the price provided in the initial Buy-Sell
Offer or initiate a new Buy-Sell Offer.  If the purchasing party (or purchasing
parties, as the case may be) is unable to close as a result of a breach of this
Agreement by the selling party (or selling parties, as the case may be) or the
failure of the selling party (or selling parties, as the case may be) to perform
any actions or other obligations required to close the purchase of its interest
in the Company, the purchasing party shall have the right to recover all amounts
it has deposited in the Escrow Fund and enforce the obligations of the selling
party (or selling parties, as the case may be) by specific performance in
addition to all other remedies available at law or in equity to the purchasing
party.  No Buy-Sell Offer may be made until all periods for making elections and
performing obligations under (1) any previous Buy-Sell Offer pursuant to
Section 8.1 shall have terminated or (2) any Purchase Option previously
exercised under ARTICLE 7 shall have terminated.
 
8.4. Terms Governing the Escrow Funds»
 
.  An Escrow Fund, if established under Section 8.1.1, shall be subject to
instructions binding on the escrow agent that such Escrow Fund may be released
by the escrow agent (a) to the Offeree only upon (i) the sworn certification by
the Offeree that the Offeror has failed to close the purchase of the Offeree's
interest in the Company by the date set forth in Section 8.2, (ii) the joint
signatures of the Offeree and the Offeror, or (iii) closing of the transactions
described in Section 8.1 or (b) to the Offeror, upon the sworn certification by
the Offeror that the Offeree has (i) made an Election to purchase the Offeror's
interest in the Company as provided in Section 8.1.3.2, or (ii) failed to
perform its obligations required to close the sale of the Offeree's interest in
the Company.  If established under Section 8.1.3.2, an Escrow Fund shall be
subject to instructions binding on the escrow agent that such Escrow Fund may be
released by the escrow agent (y) to the Offeror only upon (i) the sworn
certification by the Offeror that the Offeree has failed to close the purchase
of the Offeror's interest in the Company by the date set forth in Section 8.2,
(ii) the joint signatures of the Offeror and the Offeree or (iii) closing of the
transactions described in Section 8.1, or (z) to the Offeree, upon the sworn
certification by the Offeree that the Offeror has failed to perform its
obligations required to close the purchase of the Offeror's interest in the
Company.
 
8.5. Power of Attorney»
 
.  If either the Offeror or the Offeree shall have failed or refused, within 5
days after receipt of a notice from the other Member requesting that Member to
execute, acknowledge and deliver any documents, or cause the same to be done, as
shall be required to effectuate the transfer of the transferring Member's
interest in the Company in accordance with Section 8.1, then the acquiring
Member may execute, acknowledge and deliver such documents for, on behalf of and
in the stead of the transferring Member, and the execution, acknowledgment and
delivery by the acquiring Member shall be for all purposes effective against and
binding upon the transferring Member as though the execution, acknowledgment and
delivery had been by the transferring Member.  Each transferring Member
irrevocably constitutes and appoints the acquiring Member as the true and lawful
attorney in fact of the transferring Member, in the name, place and stead of the
transferring Member, to execute, acknowledge and deliver the transferring
documents required to effect the transfer of the transferring Member's interest
in the Company pursuant to Section 8.1.1.  It is expressly understood, intended
and agreed by each Member that the grant of the power of attorney to the other
Member pursuant to Section 8.1.1 is coupled with an interest, is irrevocable and
shall survive the death, termination or legal incompetency of the granting
Member or the assignment of the interest of the granting Member in the Company,
or the dissolution of the Company.
 
8.6. Property Buy-Sell Provision»
 
.  In the event of either (a) a dead-lock between the Executive Committee
members with respect to a Major Decision in connection with a Property or a
Project Subsidiary which can be reasonably expected to involve a monetary
payment or liability in total exceeding $100,000 or (b) twenty-four (24) months
after the termination of a Property Management Agreement pursuant to Section
6.9.4 with respect to a specific Property or (c) the election by Thackeray to
sell to a third party any Property at any time after MAALP is replaced by
Thackeray as its Property Manager pursuant to Section 6.9.4 or (d) the
expiration of the Lockout Period (a "Property Buy-Sell Event"), any Member and
its Affiliates who are Members (collectively, the "Offering Member") shall have
the right to make an offer either (i) to purchase such Property from the Company
(or the Project Subsidiary, as the case may be) (a "Property Buy Offer") or (ii)
to sell such Property on behalf of the Company (or the Project Subsidiary, as
the case may be) to the other Member and its Affiliates who are Members
(collectively, the "Non-Offering Member") (a "Property Sell Offer").  Either a
Property Buy Offer or a Property Sell Offer may be referred to hereinafter as a
"Property Buy-Sell Offer".
 
8.6.1. Terms»
 
 
.  Any offer made pursuant to Section 8.6 shall (1) be made to the Non-Offering
Member in writing and be signed by the Offering Member; (2) specify the Property
which is the subject of such offer (the "Subject Property"), (3) specify whether
the offer is a Property Buy Offer or a Property Sell Offer, (4) specify the
purchase price of such Subject Property (the "Property Purchase Price") and
terms on which such Subject Property is to be purchased or sold free and clear
of all liens, claims and encumbrances; and (5) disclose the terms and details of
any discussion, refinancing or proposed sale that the Offering Member and a
third party have negotiated or discussed during the last 180 calendar days for
all or any portion of the Subject Property.  The Offering Member shall be
required, within five (5) business days following the date of the Property Offer
Election as provided in Section 8.6.2.1 hereof, to deposit in an Escrow Fund the
lesser of (a) ten percent (10%) of the Property Purchase Price or (b)
$3,000,000, which amount will be subject to Section 8.9 and will be (i) applied
to the payment of the total consideration paid by the Offering Member at the
closing of the purchase of such Subject Property, (ii) forfeited to the
Non-Offering Member as liquidated damages in accordance with Section 8.8, or
(iii) returned to the Offering Member as provided in Section 8.6.2.2 if the
Non-Offering Member elects to purchase the Subject Property pursuant to Section
8.6.2.2;

 
8.6.2. Non-Offering Member Election»
 
 
.  The Non-Offering Member shall have the right, exercisable by delivery of
notice in writing (the "Property Offer Election") to the Offering Member within
60 days from the receipt of an offer pursuant to this Section 8.6, to elect
either to:

 
8.6.2.1. Sell the Property.  Sell on behalf of the Company (or the Project
Subsidiary, as applicable) to the Offering Member the Subject Property upon the
terms as set forth in the Property Buy-Sell Offer (regardless of whether the
Property Buy-Sell Offer is a Property Buy Offer or a Property Sell Offer); or
 
8.6.2.2. Purchase the Property.  Purchase from the Company (or the Project
Subsidiary, as applicable) the Subject Property upon the terms set forth in the
Property Buy-Sell Offer (regardless of whether the Property Buy-Sell Offer is a
Property Buy Offer or a Property Sell Offer) (in which case, the Non-Offering
Member shall be required, within five (5) business days following the date of
the Property Offer Election as provided in this Section 8.6.2.2, to deposit in
an Escrow Fund the lesser of (a) ten percent (10%) of the Property Purchase
Price or (b) $3,000,000, which amount will be subject to Section 8.9 and will be
(i) applied to the payment of the total consideration paid by the Non-Offering
at the closing of the purchase of the Subject Property or (ii) forfeited to the
Offering Member as liquidated damages in accordance with Section 8.8).  Upon the
deposit by the Non-Offering Member in the Escrow Fund of the amount required in
this Section 8.6.2.2, any amount which had been deposited in the Escrow Fund by
the Offering Member, plus all interest earned thereon, if any will be returned
to the Offering Member.
 
Failure of the Non-Offering Member to give the Offering Member notice of the
Property Offer Election shall be deemed, upon the expiration of such 90-day
period, to be an election to sell the Subject Property pursuant to Section
8.6.2.1 to the extent the Property Buy-Sell Offer is a Property Buy Offer and an
election to purchase the Subject Property pursuant to Section 8.6.2.2 to the
extent the Property Buy-Sell Offer is a Property Sell Offer.
 
8.7. Closing»
 
.  All closings of a purchase under Section 8.6 will be held at the Company's
principal office and shall take place on the date that is ninety (90) days (or
if such day falls on a non-business day, the next business day) after the
Property Offer Election or deemed Property Offer Election or as otherwise agreed
by the Offering Member and the Non-Offering Member.  All transfer taxes imposed
on the transfer shall be payable by the purchaser, and all other closing costs
shall be allocated in the manner customarily allocated between buyers and
sellers of real property in the state in which such Subject Property is located.
 
8.8. Remedies; Coordination of Rights in Connection with Property Buy-Sell»
 
.  Any Member on behalf of itself or on behalf of the Company (or the Project
Subsidiary), as applicable, shall be entitled to enforce its rights under
Section 8.6 by specific performance.  If the purchasing party (or purchasing
parties, as the case may be) is unable to close the purchase of the Subject
Property in accordance with the terms of Sections 8.6 and 8.7 other than as a
result of the failure of the selling party to perform any actions or other
obligations required to close the sale of the Subject Property, to the extent
such failure is not due to the action or inaction of the purchasing party (or
purchasing parties, as the case may be), the Escrow Fund established by the
purchasing party (or purchasing parties, as the case may be) will immediately be
forfeited to (1) the Non-Offering Member if the purchasing party (or purchasing
parties, as the case may be) is the Offering Member and (2) the Offering Member
if the purchasing party (or purchasing parties, as the case may be) is the
Non-Offering Member.  If the purchasing party (or purchasing parties, as the
case may be) is unable to close as a result of the failure of the selling party
to perform any actions or other obligations required to close the sale of the
Subject Property, to the extent such failure is not due to the action or
inaction of the purchasing party (or purchasing parties, as the case may be),
the purchasing party (or purchasing parties, as the case may be) shall have the
right to recover all amounts it has deposited in the Escrow Fund and enforce the
obligations of the selling party by specific performance in addition to all
other remedies available at law or in equity to the purchasing party (or
purchasing parties, as the case may be).  No Property Buy-Sell Offer may be made
until all periods for making elections and performing obligations under (1) any
previous Property Buy-Sell Offer pursuant to Section 8.6 shall have terminated
or (2) any Buy-Sell Offer previously made pursuant to Section 8.1 shall have
terminated or (3) any Purchase Option previously exercised under ARTICLE 7 shall
have terminated.
 
8.9. Terms Governing the Escrow Funds in Connection with Property Buy-Sell»
 
.  An Escrow Fund, if established under Section 8.6, shall be subject to
instructions binding on the escrow agent that such Escrow Fund may be released
by the escrow agent (a) to the Member which is not the purchasing party or an
Affiliate thereof only upon (i) the sworn certification by the Member which is
not the purchasing party or an Affiliate thereof, that the purchasing party or
an Affiliate thereof has failed to close the purchase of the Subject Property,
(ii) the joint signatures of the Offering Member and the Non-Offering Member, or
(iii) closing of the transactions described in Section 8.6, (b) to the
purchasing party, upon the sworn certification by such purchasing party that the
Company (or the Project Subsidiary, as the case may be) has failed to perform
its obligations required to close the sale of the Subject Property and such
failure is not due to the action or inaction of the purchasing party or an
Affiliate thereof, or (c) to the Offering Member upon the sworn certification by
the Offering Member that the Non-Offering Member has made a Property Offer
Election to purchase the Subject Property as provided  in Section 8.6.2.2.
 
ARTICLE 9
 


 
BOOKS AND RECORDS
 
9.1. Books and Records»
 
.  The Managing Member shall with respect to each Property cause the relevant
Project Subsidiary to maintain at the expense of the Property Manager, in a
manner customary and consistent with good accounting principles, practices and
procedures, a comprehensive system of office records, books and accounts (which
records, books and accounts shall be and remain the property of such Project
Subsidiary) in which shall be entered fully and accurately each and every
financial transaction with respect to the operations of such Project Subsidiary
and its ownership and operation of its Property.  The Managing Member shall
otherwise maintain, or cause to be maintained, at the expense of the Company, in
a manner customary and consistent with good accounting principles, practices and
procedures, a comprehensive system of office records, books and accounts (which
records, books and accounts shall be and remain the property of the Company) in
which shall be entered fully and accurately each and every financial transaction
with respect to the operations of the Company including the ownership and
operation of each Project Subsidiary and each Property; provided that all such
records, books and accounts with respect to a specific Property shall be at the
expense of the Property Manager.  Bills, receipts and vouchers shall be
maintained on file by the Managing Member.  The Managing Member shall maintain
said books and accounts in a safe manner and separate from any records not
having to do directly with the Company or the Properties.  The Managing Member
shall cause audits to be performed and audited statements and income tax returns
to be prepared as required by ARTICLE 9.  Such books and records of account
shall be prepared and maintained by the Managing Member at the principal place
of business of the Company or such other place or places as may from time to
time be determined by the Executive Committee and the Managing Member.  Each
Member or its duly authorized representative shall have the right to inspect,
examine and copy such books and records of account at the Company's office
during reasonable business hours.  A reasonable charge for copying books and
records may be charged by the Company.
 
9.2. Accounting and Fiscal Year»
 
.  The books and records of the Company shall be prepared in accordance with
generally accepted accounting principles ("GAAP") and the Company shall report
its operations for tax purposes on the accrual method.  The fiscal year and tax
year of the Company shall end on December 31 of each year, unless a different
tax year shall be required by the Code.
 
9.3. Reports»
 
.
 
9.3.1. Monthly Reports»
 
 
.  Managing Member will prepare, at the expense of the Company, and furnish to
each Member by the 25th day of the calendar month following the end of each
calendar month, an unaudited balance sheet of the Company dated as of the end of
such calendar month, an unaudited related income statement of the Company for
such calendar month, an unaudited statement of cash flows of the Company for
such calendar month, and an unaudited statement of changes in the Member’s
capital for such calendar month and information for the calendar month as to the
balance in each Member’s Capital Account for such calendar month, and  a status
report of the Company’s activities during such calendar month, including summary
descriptions of leasing and occupancy of each Property during such calendar
month, all of which shall be certified by Managing Member as being, to the best
of its knowledge, true and correct in all material respects.  In connection with
the monthly reports to be provided pursuant to this Section 9.3.1, Managing
Member shall cause the Property Manager to prepare, at the expense of the
Property Manager, balance sheets, income statement, statements of cash flows,
status reports and such other statements and reports with respect to each
Project Subsidiary and each Property which are necessary for Managing Member to
prepare the monthly reports on behalf of the Company as required by this Section
9.3.1.

 
9.3.2. Annual Reports»
 
 
.  The Managing Member will prepare or cause to be prepared, on an accrual basis
in accordance with GAAP and on a tax basis, at the expense of the Company, and
furnish to each Member no later than February 28th   an unaudited balance sheet
of the Company dated as of the end of such fiscal year,  an unaudited related
income statement of the Company for such fiscal year, an unaudited statement of
changes in the Member's capital for such fiscal year and information for the
fiscal year as to the balance in each Member's Capital Account for such fiscal
year,  an unaudited statement of cash flows of the Company as of the end of the
fiscal year, and  such other supporting schedules, reports and backup
information as reasonably requested by Thackeray, all of which shall be
certified by the Managing Member as being, to the best of its knowledge, true
and correct.  In addition, upon the written request of any Member, the Managing
Member will prepare or cause to be prepared, at the expense of the Company, and
furnish to each Member within 90 calendar days after receipt of such written
request, (i) an audited balance sheet of the Company dated as of the end of such
fiscal year, (ii) an audited related income statement of the Company for such
fiscal year, (iii) an audited statement of cash flows for such fiscal year, and
(iv) an audited statement of each Member's Capital Account for such fiscal year,
all of which shall be certified by the Managing Member as being, to the best of
its knowledge, true and correct in all material respects, and all of which shall
be accompanied by an unqualified audit report of the Company Accountants.  The
Managing Member shall provide such balance sheet, income statement and statement
of Capital Accounts in draft form to the Members for review prior to
finalization and delivery of the audit report in respect thereof.  In connection
with the annual reports to be provided pursuant to this Section 9.3.2, the
Managing Member shall cause the Property Manager to prepare, at the expense of
the Property Manager, balance sheets, income statement, statements of cash
flows, status reports and such other statements and reports with respect to each
Project Subsidiary and each Property which are necessary for the Managing Member
to prepare the annual reports on behalf of the Company as required by this
Section 9.3.2.

 
9.3.3. Other Reports»
 
 
.  The Managing Member will furnish to each Member, at the expense of the
Company, (i) copies of all reports required to be furnished to any lender of the
Company, (ii) written commentary on any major variances from any Project Budget,
(iii) within thirty (30) days after each fiscal quarter a market study for each
submarket in which a Property is located, (iv) upon the request of any Member,
weekly leasing reports and/or market studies for any underperforming Property.

 
9.3.4. Tax Reports»
 
 
.  All schedules of book income shall be prepared on a GAAP basis.  Promptly
after the end of each fiscal year, the Managing Member will cause the Company
Accountant to prepare and deliver to each Member a report setting forth in
sufficient detail all such additional information and data with respect to
business transactions effected by or involving the Company during the fiscal
year as will enable the Company and each Member to timely prepare its federal,
state and local income tax returns in accordance with applicable laws, rules and
regulations.  The Managing Member shall cause the Property Manager to prepare,
at the expense of the Property Manager such statements and reports with respect
to each Project Subsidiary and each Property which are necessary for the
Managing Member to prepare the tax reports on behalf of the Company as required
by this Section 9.3.4.

 
9.3.5. Tax Returns»
 
 
.  The Managing Member will cause the Company Accountant to prepare all federal,
state and local tax returns required of the Company, submit those returns to the
other Members for their approval by February 28 of each year and will file the
tax returns after they have been approved by the Executive Committee, which
approval shall occur within 90 calendar days after the end of such fiscal year.

 
9.3.6. Other»
 
 
.  The Managing Member will prepare or cause to be prepared, at Company expense,
such additional financial reports and other information as the Executive
Committee may determine are appropriate or shall cause to be prepared, at the
expense of the Property Manager, such additional financial reports and other
information to the extent such additional financial reports and other
information relate to a specific Property or Project Subsidiary.  All decisions
as to accounting principles shall be made by the Executive Committee subject to
the provisions of this Agreement.

 
9.4. The Company Accountant»
 
.  If requested by a Member, the Company shall retain as the regular accountant
and auditor for the Company (the "Company Accountant") any nationally-recognized
accounting firm designated by the Executive Committee.  The fees and expenses of
the Company Accountant shall be a Company expense.
 
9.5. Reserves»
 
.  The Executive Committee may, in its discretion and subject to such conditions
as it shall determine, establish reserves for the purposes and requirements as
it may deem appropriate.
 
9.6. The Budget and Operating Plans»
 
.
 
9.6.1. Adoption of Budget»
 
 
.  The Managing Member shall be responsible for preparing and submitting to the
Executive Committee for its approval proposed budget and strategic operating
plans (as approved or thereafter amended by the Executive Committee,  "Budget
and Operating Plans") for the Company and for each Project Subsidiary for each
year.  The Budget and Operating Plans shall be prepared in proposed form and
submitted annually by the Managing Member to the Executive Committee for
approval by November 15th of each year with respect to the following fiscal year
(provided, if the Managing Member should fail to timely prepare and submit in
proposed form any such Budget and Operating Plans, the Executive Committee,
shall prepare such Budget and Operating Plans).  Each Budget and Operating Plans
shall set forth for the applicable calendar year all anticipated income,
operating expenses and capital and other costs and expenses of the Company, all
of which will be based on the strategic and comprehensive business plan designed
to maximize the Company's returns on each Project Subsidiary and each Property.

 
9.6.2. Strategies»
 
 
.  In formulating the Budget and Operating Plans, to the extent reasonably
feasible at the time of preparation thereof, the Managing Member will develop
(for approval by the Executive Committee) proposed strategies regarding  plans
for any repositioning, renovation or restoration of each Property,  preparation
and release of all promotional and advertising material relating to each
Property or concerning the Company, terms for any proposed sale or disposition
of each Property, and selection of contractors, construction or other managers,
legal counsel, accountants, structural and environmental engineers, appraisers
and other consultants for the Company to efficiently implement the Budget and
Operating Plans.  The Managing Member will also consider and make
recommendations to the extent it deems the same appropriate regarding the
amendment, modification, alteration, change, cancellation, or prepayment of any
indebtedness evidenced by any mortgage loan presently or hereafter affecting
each Property, and procurement of title insurance and other insurance for the
Company, or decrease or vary any other the insurance carried by or on behalf of
the Company.

 
9.6.3. Project Budget»
 
 
.  In connection with each proposal to acquire a Property delivered to the
Executive Committee, the Managing Member shall prepare a budget including all
pertinent information relative to such Property, including without limitation,
the acquisition, renovation, restoration, ownership, maintenance and operation
of such Property.  Upon approval of such budget, the Budget and Operating Plans
shall be amended to incorporate such Property budget.

 
9.6.4. Renovation of Properties»
 
 
.  All costs of any renovation or restoration of a Property shall be funded by
Additional Capital Contributions.  The Managing Member shall include in any
budget for the renovation or restoration of a Property a contingency reserve
equal to ten percent (10%) of hard costs of construction.

 
9.6.5. Failure to Approve Annual Plan»
 
 
.  Failure to Approve Annual Plan.  If any proposed operating budget or annual
plan is not approved by December 31, then:

 
9.6.5.1. Portion Approved.  Any items or portions of the proposed operating
budget and annual plan and amounts of expenses provided therein which have been
so approved will become operative immediately;
 
9.6.5.2. Debt Service, Taxes, Utilities and Insurance.  The Managing Member may
expend funds for regularly scheduled debt service on financing approved by the
Executive Committee, real estate taxes and assessments; utility charges; and
insurance premiums for insurance policies approved by the Executive Committee;
and to cause each Property to comply with law; and
 
9.6.5.3. Operating Expenses.  The Managing Member may expend, in respect of
other non-capital, recurring operating expenses in any quarter of the
then-current calendar year, an amount equal to the budgeted amounts for the
corresponding quarter of the immediately preceding calendar year, as set forth
on the last approved Budget and Operating Plans (with commercially reasonable
adjustments due to inflation and variances in occupancy levels); however, if any
contract approved as part of any prior approved Budget and Operating Plans
provides for an automatic increase in costs thereunder after the beginning of
the then current calendar year, then the Managing Member may expend the amount
of that increase.
 
9.7. Tax Matters Member»
 
.  Pursuant to Section 6231(a)(7)(A) of the Code, the Managing Member shall be
the tax matters member ("Tax Matters Member") of the Company.
 
ARTICLE 10
 


 
TRANSFER OF INTERESTS
 
10.1. Transfer Restrictions»
 
.
 
10.1.1. Direct Transfers»
 
 
. Without the written consent of the Executive Committee, no Member shall sell,
assign, give, hypothecate, pledge, encumber or otherwise transfer ("Transfer")
all or any portion of its Interest in the Company or withdraw from the Company
(other than in connection with a permitted transaction under this ARTICLE 10).

 
10.1.2. Managing Member Indirect Transfers»
 
 
.  Without the written consent of the Executive Committee, no direct or indirect
owner of MAALP shall, directly or indirectly, Transfer all or any portion of its
interest in MAALP, if such Transfer would cause a Change in Control.

 
10.2. Permitted Transfers»
 
.  At any time and from time to time: (i) each Member shall have the right to
Transfer all or any part of its Interest in the Company to an Affiliate of such
Member and (ii) each of the direct or indirect owners of Thackeray shall have
the right, in its sole discretion, to Transfer all of any part of its ownership
interest in Thackeray to one or more third parties without the consent of any
other Member, provided that such Transfer does not result in a Change in
Control.
 
10.3. Transferees»
 
.  Notwithstanding anything to the contrary contained in this Agreement, no
transferee of all or any portion of any Interest shall be admitted as a Member
unless such Interest is transferred in compliance with the applicable provisions
of this Agreement, such transferee shall have furnished evidence of satisfaction
of the requirements of this Agreement reasonably satisfactory to the remaining
Members, and such transferee shall have executed and delivered to the Company
such instruments as the remaining Members reasonably deem necessary or desirable
to effectuate the admission of such transferee as a Member and to confirm the
agreement of such transferee to be bound by all of the terms and provisions of
this Agreement with respect to such Interest.  At the request of any of the
remaining Members, each such transferee shall also cause to be delivered to the
Company, at the transferee's sole cost and expense, a favorable opinion of legal
counsel reasonably acceptable to the Company, to the effect that such transferee
has the legal right, power and capacity to own the Interest proposed to be
transferred, such Transfer does not violate any provision of any loan commitment
or any mortgage, deed of trust or other security instrument encumbering all or
any portion of any Property, such Transfer will not cause an increase in the
amount of unrelated business taxable income under Section 512 of the Code
payable by any Member or any direct or indirect partner in or other beneficial
owner of any Member, and such Transfer does not violate the 1933 Act any other
federal or state securities laws and will not cause the Company to become
subject to the Investment Company Act of 1940, as amended.  As promptly as
practicable after the admission of any Person as a Member, the books and records
of the Company shall be changed to reflect such admission.  All reasonable costs
and expenses incurred by the Company in connection with any Transfer of any
Interest and, if applicable, the admission of any transferee as a Member shall
be paid by such transferee.  Upon satisfaction of the foregoing requirements
such transferee(s) shall be admitted to the Company and the remaining Member(s)
shall promptly execute such amendments hereto to properly evidence the admission
of such transferee(s).
 
10.4. Section 754 Election»
 
.  In the event of a Transfer of all or part of the Interest of a Member, at the
request of the transferee or if in the best interests of the Company (as
determined by the Executive Committee), the Company shall elect pursuant to
Section 754 of the Code to adjust the basis of any Company property as provided
by Sections 734 and 743 of the Code, and any cost of such election or cost of
administering or accounting for such election shall be at the sole cost and
expense of the requesting transferee.
 
10.5. Non-Complying Transfers Void»
 
.
 
 Any attempted Transfer of all or any part of a Member’s Interest that does not
comply with the provisions of this Article 10 shall be null and void and of no
legal effect.


ARTICLE 11
 


 
DISSOLUTION AND TERMINATION
 
11.1. Dissolution Events»
 
.  The Company shall not be dissolved upon the dissolution, of any Member, but
the Company shall be dissolved and terminated in the manner hereinafter provided
upon the happening of any of the following events:
 
11.1.1. Termination Date»
 
 
.  The close of business on the date of expiration of the period set forth in
Section 2.4 unless otherwise extended pursuant to Section 2.4;

 
11.1.2. Written Agreement»
 
 
.  The written determination of all Members to dissolve the Company;

 
11.1.3. Withdrawal or Merger of Managing Member»
 
 
.  The withdrawal or retirement from the Company by the Managing Member or the
merger of the Managing Member with or into another Person that is not an
Affiliate of the Managing Member;

 
11.1.4. Disposition of Property»
 
 
.  The disposition of all or substantially all of the Company's property;

 
11.1.5. Bankruptcy»
 
 
.  The entry of a final judgment, order or decree of a court of competent
jurisdiction adjudicating the Company to be a bankrupt, and the expiration
without appeal of the period, if any, allowed by applicable law in which to
appeal therefrom; or

 
11.1.6. Reorganization»
 
 
.  The filing by the last remaining Managing Member, or consenting by answer or
otherwise to the filing against such Managing Member, of a petition for relief
or reorganization or arrangement or any other petition in bankruptcy, for
liquidation (in connection with a bankruptcy or insolvency proceeding) or to
take advantage of any bankruptcy or insolvency law of any jurisdiction; the
general assignment by such Managing Member for the benefit of such Managing
Member's creditors, consenting to the appointment of a custodian, receiver,
trustee or other officer with similar powers of a general partner.

 
11.2. Continuation»
 
.  Upon the occurrence of any event described in Sections 11.1.2, 11.1.3, and
11.1.4, the business of the Company will be continued if within 90 calendar days
the remaining Members, elect by written action of a majority of the remaining
Members, based on the Percentage Interests of all remaining Members, to continue
the business of the Company and, if no Managing Member remains, to designate one
or more Persons (including without limitation any Member who consents) to be a
Managing Member of the Company, upon terms consented to by all Members.  If the
business of the Company is continued by election of the Members pursuant to the
foregoing sentence, the interest of any remaining Managing Member who fails to
elect to continue the business of the Company will be converted to that of a
Member.  If the Members fail to continue the Company's business as provided in
this Section 11.2 the Company will be liquidated under Section 11.3.
 
11.3. Method of Liquidation»
 
.
 
11.3.1. Generally»
 
 
.  Upon the happening of any of the events specified in Section 11.1 and, if
applicable, the failure to continue the business of the Company under
Section 11.2, the Managing Member or, in the event dissolution results from the
withdrawal or retirement from the Company of the Managing Member, any
liquidating trustee elected by Members holding no less than a majority of the
Percentage Interests held by Members (either of the Managing Member or
liquidating trustee being the "Liquidator"), shall immediately commence to wind
up the Company's affairs and shall liquidate the assets of the Company as
promptly as possible to the extent necessary to satisfy the debts and
obligations of the Company.  Until final distribution, the Liquidator shall
continue to operate the Company properties with all of the power and authority
of the Managing Member hereunder.  The steps to be accomplished by the
Liquidator are as follows:

 
11.3.1.1. Pay Debts.  The Liquidator shall pay all of the debts and liabilities
of the Company (including Company Loans) or otherwise make adequate provision
therefor (including, without limitation, the establishment of a cash escrow fund
for contingent liabilities in such amount and for such term as the Liquidator
may reasonably determine); and
 
11.3.1.2. Distribute Assets.  All remaining assets of the Company shall be
distributed, in cash or in kind, to the Members in accordance with positive
Capital Account balances, as determined after taking into account all Capital
Account adjustments for such fiscal year, including any adjustments to be made
in connection with allocations of income, gain, loss or deduction under Sections
4.1 and 4.2.
 
After the distributions provided in this Section 11.3, the Company may merge
into another entity pursuant to a plan of merger adopted by the Executive
Committee, provided that each Member shall have its interest in the Company
redeemed as part of the plan of such merger and receive $1.00 therefor.
 
11.3.2. Distributions in Kind»
 
 
.  If the Company makes distributions in kind of Company property which secures
indebtedness, each of the Members receiving the distribution of property subject
to the indebtedness will be severally liable (as among each other, but not for
the benefit of others) for his proportionate share of the indebtedness, provided
that no Member will be deemed to have assumed any liability on any indebtedness
secured by property distributed to any Member for which the Member is not liable
under the terms of the instrument creating the indebtedness, and provided that
the liability of each Member to other Members for indebtedness secured by
property distributed to him will be limited to the value of his interest in the
property indebtedness secured by property distributed to Members in kind need
not be discharged out of the proceeds of liquidation of the Company.

 
11.3.3. No Deficit Restoration Obligation»
 
 
.  Notwithstanding anything to the contrary in this Agreement, upon a
liquidation within the meaning of Treasury Regulation Section
1.704-1(b)(2)(ii)(g), if any Member has a deficit Capital Account (after giving
effect to all contributions, distributions, allocations and other Capital
Account adjustments for all taxable years, including the year during which such
liquidation occurs), such Member shall have no obligation to make any Capital
Contribution to reduce or eliminate the negative balance of such Member’s
Capital Account.

 
11.4. Deemed Distribution and Recontribution»
 
.  Notwithstanding any other provisions of this Article 11, if the Company is
liquidated within the meaning of Treasury Regulations Section
1.704-1(b)(2)(ii)(g) but the Company is not to be liquidated pursuant to
Section 11.3, the property of the Company shall not be liquidated or
distributed, the Company's liabilities shall not be paid or discharged, and the
Company's affairs shall not be wound up.
 
11.5. Date of Termination»
 
.  The Company shall be terminated and dissolved when all of the cash or
property available for application and distribution under Section 11.3 above
shall have been applied and distributed in accordance with such
Section 11.3.  The establishment of any reserves in accordance with the
provisions of Section 11.3 above shall not have the effect of extending the term
of the Company, but any such reserve shall be distributed in the manner provided
in Section 11.3 upon expiration of the need for the reserve.
 
ARTICLE 12
 


 
INVESTMENT REPRESENTATIONS OF THE MEMBERS
 
12.1. Investment Intent»
 
.  Each of the Members represents and warrants to the Company and to each of the
other Members that the Member has acquired its interest in the Company for
investment, solely for its own account, with the intention of holding the
interest for investment, and without any intention of participating directly or
indirectly in any redistribution or resale of any portion of the interest in
violation of the 1933 Act or any applicable state securities law.
 
12.2. Unregistered Company Interests»
 
.  Each of the Members acknowledges that the Member is aware that its interest
in the Company has not been registered under the 1933 Act in reliance upon
exemptions contained in the 1933 Act and that its interest in the Company has
not been registered under the securities law of any state in reliance upon the
exemptions contained in such state securities law.  Each of the Members further
understands and acknowledges that its representations and warranties contained
in this Section 12.2 are being relied upon by the Company and by the Members as
the basis for exemption of the issuance of the Member's interest in the Company
from registration requirements of the 1933 Act and all applicable state
securities laws. Each of the Members further acknowledges that the Company will
not and has no obligation to register the Member's interest in the Company under
the 1933 Act or any state securities law and that the Company shall have no
obligation to recognize any sale, transfer or assignment of the Member's
interest in the Company to any person unless the sale, transfer or assignment is
otherwise permitted under this Agreement.
 
12.3. Nature of Investment»
 
.  Each of the Members represents that it is familiar with this Agreement, and
with the proposed business and affairs of the Company, and that except as
otherwise specifically provided in this Agreement, the Member does not desire
any further information or data relating to the Company.  Each of the Members
acknowledges that it understands that the acquisition of the Member's interest
in the Company is a speculative investment involving a high degree of risk and
represents that it has been given an opportunity to ask questions and review
such financial and other matters as it deems appropriate, it has satisfied
itself regarding all matters related to this investment and it has a net worth
sufficient to bear the economic risk of the Member's investment in the Company
and to justify the Member investing in a highly speculative venture of this
type.
 
12.4. Legend on Agreement»
 
.  Each of the Members acknowledges that a legend reflecting the restrictions
imposed upon the transfer of its interest in the Company under this Agreement,
under the 1933 Act and under applicable state securities laws has been placed on
the first page of this Agreement and may be placed on any amendments to this
Agreement.
 
ARTICLE 13
 


 
MISCELLANEOUS
 
13.1. Exclusivity»
 
.
 
 
13.1.1. Opportunities»
 
 
.  During the Investment Period, the Members shall present to each other and to
the Company, in reasonable detail, any opportunities to acquire or develop,
directly or indirectly, in whole or in part, any Property that such Member or
any Affiliate thereof would reasonably pursue for its own account which is seven
(7) years or older and which satisfies the Investment Criteria in all material
respects (a "Prospective Property Acquisition"). Such opportunities shall not
apply to properties to be acquired by MAALP or MAAC in 1031(b) like-kind
exchanges for properties either (i) owned by MAALP or MAAC which have been
previously identified to Thackeray (as listed on Exhibit G) or (ii) acquired by
MAALP or MAAC subsequent to the execution of this Agreement (as permitted
hereunder), as notified in writing to Thackeray.  The Members may present to
each other and to the Company any Properties that do not satisfy the Investment
Criteria in all material respects in an effort to determine if additional joint
ventures may be feasible. The provisions of this Section 13.1 are subject to the
terms of Section 6.2.3 of this Agreement. MAALP will notify Thackeray of
acquisition opportunities which are less than 7 years old but which it
reasonably believes will otherwise fit the Company’s Investment Criteria which
MAALP is unable or unwilling to acquire without a partner.

 


13.1.2. Exceptions: Rejection»
 
 
.  Either Member may proceed with the investment in, acquisition of or
development of a Property for its own account that satisfies the Investment
Criteria (and such action shall not constitute a breach of any provision of this
Agreement) if, and only if, (i) such Member (“Acquiring Member”) shall have
received written notice from the other Member (“Rejecting Member”) that the
investment in, acquisition of or development of the specified Property would not
be a desirable investment for the Company, and (ii) any investment in,
acquisition of or development of such Property by such Acquiring Member or any
Affiliate thereof is on no more favorable terms than those presented to such
Rejecting Member.  In the event such Acquiring Member acquires the Property, it
shall reimburse the Company for all reasonable third party costs incurred by the
Company related to such acquisition.

 
13.1.3. Exception:  Like Kind»
 
 
.  As an exception to the restrictions imposed on the Members under this Section
13.1.1, the Members and their respective Affiliates may acquire a property
during the Investment Period if (i) such property is acquired in a qualifying
like-kind exchange under Section 1031 of the Code, (ii) the qualifying like-kind
exchange is with proceeds from the disposition of a property held by such Member
or their respective Affiliates, and (iii) such Member or their respective
Affiliates were obligated by an agreement with a third party to undertake a
like-kind exchange at some time in the future with respect to such property
held.

 
13.2. Exclusivity»
 
.  Notwithstanding anything else to the contrary herein, during the Investment
Period unless extended by the Executive Committee, neither MAALP nor any
Affiliate thereof may make any investment in or otherwise acquire or develop,
directly or indirectly, in whole or in part, any real property in a Prospective
Property Acquisition, except through its interest in the Company or as otherwise
expressly provided in Section 13.1.  The provisions of this Section 13.2 are
subject to the terms of Section 6.2.3 of this Agreement.
 
13.3. Representations and Warranties of the Members»
 
.  Each Member represents and warrants to the other Members as follows:
 
13.3.1. Due Organization»
 
 
.  It is duly organized, validly existing and in good standing under the laws of
its jurisdiction of formation with all requisite power and authority to enter
into this Agreement and to conduct the business of the Company.

 
13.3.2. Legal and Binding»
 
 
.  This Agreement constitutes the legal, valid and binding obligation of the
Member enforceable in accordance with its terms.

 
13.3.3. No Consents»
 
 
.  No consents or approvals are required from any governmental authority or
other person or entity for the Member to enter into this Agreement and the
Company.  All limited liability company, corporate or Company action on the part
of the Member necessary for the authorization, execution and delivery of this
Agreement, and the consummation of the transactions contemplated hereby, have
been duly taken.

 
13.3.4. No Conflicts»
 
 
.  The execution and delivery of this Agreement by the Member, and the
consummation of the transactions contemplated hereby, does not conflict with or
contravene the provisions of its organizational documents or any agreement or
instrument by which it or its properties are bound or any law, rule, regulation,
order or decree to which it or its properties are subject.

 
13.3.5. No Brokers»
 
 
.  The Member has not retained any broker, finder or other commission or fee
agent, and no such person has acted on its behalf in connection with the
acquisition of the Company interest herein provided or the execution and
delivery of this Agreement.

 
13.3.6. Prohibited Person and Transactions»
 
 
.  The Member is not, and will not become, a person or entity with whom U.S.
persons or entities are restricted from doing business with under regulations of
the Office of Foreign Asset Control ("OFAC") of the Department of the Treasury
(including those named on OFAC's Specially Designated and Blocked Person's list)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
and is not and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities.

 
13.4. Appraisal Procedures for Fair Market Value»
 
.  If Members are unable to agree upon the Fair Market Value of any property
within thirty (30) days after either party requests the other party to approve
its determination of fair market value, then such Fair Market Value shall be
determined as follows:
 
13.4.1. Selection of Appraisers»
 
 
.  Upon the expiration of such thirty (30) day period, any Member may request an
appraisal of the applicable property by sending written notice thereof to the
other.  Within five (5) days after receipt of the written notice by the party to
whom such notice is sent, the Members shall, by mutual agreement, appoint an
independent appraiser (which may be an investment bank, accounting firm, asset
appraiser, or other valuation professional).  If the Members cannot agree on a
single independent appraiser within such five-day period, the Members shall each
have the right to select an independent appraiser experienced in such matters
and shall give written notice to the other of the appraiser so selected.  The
first party to receive such a notice of selection shall have five (5) days after
receipt thereof to give the other party written notice of its selection.  If any
Member properly gives a first notice and the other does not properly give the
second notice within the requisite time or if a single appraiser is selected,
the one independent appraiser so selected shall be the sole appraiser in making
the determination required hereunder, which written determination shall be final
and binding and shall be delivered to the Members no more than thirty (30) days
after the delivery of the first notice.  For purposes of this Section 13.4 each
Member and its Affiliate who are also Members shall not be deemed to be separate
parties.

 
13.4.2. Resolution of Appraisal Disputes»
 
 
.  If the second notice is properly given within the requisite time, the
independent appraisers so selected shall promptly make the determination
required hereunder and deliver a written summary of such determination to the
Members within thirty (30) days after the delivery of the first notice.  If such
two appraisers reach the same determination, their determination shall be final
and binding.  If the two appraisers reach determinations that are different but
the lower determination is not less than ninety percent (90%) of the higher
determination, an average of the two shall be final and binding.  In all other
events, the two appraisers shall promptly select a third independent appraiser
who shall promptly make the determination required hereunder and deliver a
written summary of such determination to the Members  and such first two
appraisers within thirty (30) days after the selection of the third appraiser .
The closer two of the three appraisal determinations shall be averaged for the
resulting fair market value determination, which shall be final and binding on
both parties.  All fees and expenses of each such independent appraiser shall be
borne by the Company.

 
13.5. Further Assurances»
 
.  Each Member agrees to execute, acknowledge, deliver, file, record and publish
such further instruments and documents, and do all such other acts and things as
may be required by law, or as may be required to carry out the intent and
purposes of this Agreement; provided the same does not subject any Member to
additional liability and the same is consistent with and does not vary the terms
and conditions of this Agreement without the consent of the affected Member.
 
13.6. Conflicts»
 
.  The Members and their respective officers, employees, appointed members of
the Executive Committee and Affiliates shall devote such time to the Company
business as they deem to be necessary or desirable in connection with their
respective duties and responsibilities hereunder.  Each of the Members
recognizes that each of the other Members and its partners, members,
shareholders, officers, directors, employees, agents, representatives, appointed
members of the Executive Committee and Affiliates, have or may have other
business interests, activities and investments, some of which may be in conflict
or competition with the business of the Company and that, each of the other
Members and its partners, member, shareholders, officers and directors,
employees, agents, representatives, appointed members of the Executive Committee
and Affiliates, are entitled to carry on such other business interests,
activities and investments.  Neither the Company nor the other Members shall
have any right, by virtue of this Agreement, in or to such interests,
activities, and investments or the income or profits derived therefrom, and the
pursuit of such activities, even if competitive with the business of the Company
and shall not be deemed wrongful or improper.
 
13.7. Notices»
 
.  All notices, demands, consents, approvals, requests or other communications
provided or permitted to be given under this Agreement (collectively, "Notices")
must be in writing and may be served by hand delivery to the party to be
notified, with written receipt; by depositing same in the United States mail,
addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested; by delivering to the party to be
notified by a nationally-recognized, overnight delivery service (e.g., Federal
Express); by facsimile copy transmission during normal business hours with a
confirmation copy delivered by another method permitted under this Section 13.7,
or by electronic mail addressed to the electronic mail address set forth below
for the party to be notified with a confirmation copy delivered by another
method permitted under this Section 13.7.  Notice given in accordance herewith
for all permitted forms of notice other than by electronic mail, shall be
effective upon the earlier to occur of actual delivery to the address of the
addressee or refusal of receipt by the addressee.  Notice given by electronic
mail in accordance herewith shall be effective upon the entrance of such
electronic mail into the information processing system designated by the
recipient's electronic mail address provided that such shall in any event be
ineffective if a confirmation copy is not delivered by another method permitted
under this Section 13.7, whether or not the electronic mail was actually
received by the addressee.  Except for facsimile and electronic mail notices as
described above, no notice hereunder shall be effective if sent or delivered by
electronic means.  For purposes of notice, the addresses of the parties shall be
as follows:
 
If to MAALP and MAAC:
 
Mid-America Apartments, L.P.
6584 Poplar Avenue
Memphis, Tennessee 38138
Attention: Timothy P. Argo
Facsimile No.: 901-682-6667
e-mail:  tim.argo@maac.net
 
With a Copy to:
 
Bass, Berry & Sims PLC
100 Peabody Place, Suite 900
Memphis, Tennessee  38103
Attention: John A. Stemmler
Facsimile No.: 901-543-5999
e-mail:  jstemmler@bassberry.com
 
If to Thackeray:
 
TPRF II/Memphis Investor, L.L.C.
c/o Thackeray Partners
5956 Sherry Lane, Suite 600
Dallas, TX  75225
Attention: Robert Bennett
Facsimile No.: 214-360-7831 (fax)
e-mail:  rb@thackeraypartners.com
 
With a Copy to:
 
Winstead PC
1201 Elm Street, Suite 5400
Dallas, Texas 75270
Attn: Michael F. Alessio
Facsimile No.: 214-745-5390
e-mail:  malessio@winstead.com
     

Any Member may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section 13.7.
 
13.8. Cumulative Remedies»
 
.  Except as otherwise provided in Section 3.6, no remedy conferred by any of
the specific provisions of this Agreement is intended to be exclusive of any
other remedy, and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or otherwise.  The election of any one or more
remedies by a party shall not, except as otherwise expressly provided for
herein, constitute a waiver of the right to pursue other available remedies.
 
13.9. Governing Law»
 
.  Any provisions of this Agreement dealing with or related to or affecting any
loan or advance by any Member to the Company or any other debt obligation of the
Company to any Member shall be governed by and construed in accordance with the
laws of the State of Delaware applicable to agreements made and to be performed
wholly within that State.  Otherwise, this Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to
agreements made and to be performed wholly within that State.
 
13.10. Arbitration»
 
.
 
13.10.1. General»
 
 
.  Any dispute among the Members as to the interpretation of any provision of
this Agreement or the rights and obligations of any Member hereunder (other than
for the determination of Fair Market Value) shall be resolved through binding
arbitration as hereinafter provided in Memphis, Tennessee.

 
13.10.2. Selection of Arbitrator»
 
 
.  If arbitration is required to resolve a dispute among the Members, the
Managing Member or any of the Executive Committee members may notify the Dallas
office of the American Arbitration Association ("AAA") and request AAA to select
one Person to act as the arbitrator for resolution of the dispute.

 
13.10.3. Rules of Arbitration»
 
 
.  The arbitrator selected pursuant to Section 13.10.2 will establish the rules
for proceeding with the arbitration of the dispute, which will be binding upon
all parties to the arbitration proceeding.  The arbitrator may use the rules of
the AAA for commercial arbitration but is encouraged to adopt the rules the
arbitrator deems appropriate to accomplish the arbitration in the quickest and
least expensive manner possible.  Accordingly, the arbitrator may (1) dispense
with any formal rules of evidence and allow hearsay testimony so as to limit the
number of witnesses required, (2) accept evidence of property values or the
values of Company interests without formal appraisals and upon such information
provided by Members or other Persons and otherwise minimize discovery procedures
as the arbitrator deems appropriate, (3) act upon his understanding or
interpretation of the law on any issue without the obligation to research the
issue or accept or act upon briefs of the issue prepared by any party, (4) limit
the time for presentation of any party's case as well as the amount of
information or number of witnesses to be presented in connection with any
hearing, and (5) impose any other rules that the arbitrator believes appropriate
to effect a resolution of the dispute as quickly and inexpensively as possible.
In any event, the arbitrator (A) shall permit each side no more than two
depositions (including any deposition of experts), which depositions may not
exceed four hours each, one set of ten interrogatories (inclusive of sub-parts)
and one set of five document requests (inclusive of sub-parts), (B) shall not
permit any requests for admissions, (C) shall limit the hearing, if any, to two
days, and (D) shall render his or her decision within 60 days of the filing of
the arbitration.

 
13.10.4. Costs of Arbitration»
 
 
.  The arbitrator will have the exclusive authority to determine and award costs
of arbitration and the costs incurred by any party for its attorneys, advisors
and consultants.

 
13.10.5. Award of Arbitrator»
 
 
.  Any award made by the arbitrator shall be binding on the Members, the Company
and all parties to the arbitration and shall be enforceable to the fullest
extent of the law.

 
13.11. Attorney Fees»
 
.  If the Company or any Member obtains a judgment against any Member by reason
of the breach of this Agreement or the failure to comply with the terms hereof,
reasonable attorneys' fees and costs as fixed by the court shall be included in
such judgment.
 
13.12. Captions»
 
.  All titles or captions contained in this Agreement are inserted only as a
matter of convenience and for reference and in no way define, limit, extend, or
describe the scope of this Agreement or the intent of any provision in this
Agreement.
 
13.13. Pronouns»
 
.  All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, and neuter, singular and plural, as the identity of the
party or parties may require.
 
13.14. Successors and Assigns»
 
.  This Agreement shall be binding upon the parties hereto and their respective
executors, administrators, legal representatives, heirs, successors and assigns,
and shall inure to the benefit of the parties hereto and, except as otherwise
provided herein, their respective executors, administrators, legal
representatives, heirs, successors and assigns.
 
13.15. Extension Not a Waiver»
 
.  No delay or omission in the exercise of any power, remedy or right herein
provided or otherwise available to a Member or the Company shall impair or
affect the right of such Member or the Company thereafter to exercise the
same.  Any extension of time or  other indulgence granted to a Member hereunder
shall not otherwise alter or affect any power, remedy or right of any other
Member or of the Company, or the obligations of the Member to whom such
extension or indulgence is granted.
 
13.16. Creditors and Third Parties Not Benefited»
 
.  Nothing contained in this Agreement is intended or shall be deemed to benefit
any third party or creditor of the Company or any Member, and no third party or
creditor of the Company shall be entitled to require the Company or the Members
to solicit or accept any Additional Capital Contribution for the Company or to
enforce any right which the Company or any Member may have against any Member
under this Agreement.
 
13.17. Recalculations of Interest»
 
.  If any applicable law is ever judicially interpreted so as to deem any
distribution, contribution, payment or other amount received by any Member or
the Company under this Agreement as interest and so as to render any such amount
in excess of the maximum rate or amount of interest permitted by applicable law,
then it is the express intent of the Members and the Company that all amounts in
excess of the highest lawful rate or amount theretofore collected be credited
against any other distributions, contributions, payments or other amounts to be
paid by the recipient of the excess amount or refunded to the appropriate
Person, and the provisions of this Agreement immediately be deemed reformed,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the payment of the fullest amount
otherwise required hereunder.  All sums paid or agreed to be paid that are
judicially determined to be interest shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the term
of such obligation so that the rate or amount of interest on account of such
obligation does not exceed the maximum rate or amount of interest permitted
under applicable law.
 
13.18. Severability»
 
.  In case any one or more of the provisions contained in this Agreement or any
application thereof shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and other application thereof shall not in any way be affected or
impaired thereby; provided, however, the limitation of liability and exculpation
provisions of this Agreement are an integral part hereof.
 
13.19. Entire Agreement»
 
.  This Agreement contains the entire agreement between the parties relating to
the subject matter hereof and all prior agreements relative hereto which are not
contained herein are terminated.  Amendments, variations, modifications or
changes herein may be made effective and binding upon the Members by, and only
by, the setting forth of same in a document duly executed by each Member, and
any alleged amendment, variation, modification or change herein which is not so
documented shall not be effective as to any Member.
 
13.20. Publicity»
 
.  The parties agree that no Member shall issue any press release or otherwise
publicize or disclose the terms of this Agreement or the proposed terms of any
acquisition of any Company property or the Property, without the consent of each
of the other Members, except as such disclosure may be made in the course of
normal reporting practices by any Member to its shareholders or partners.
 
13.21. Counterparts»
 
.  This Agreement may be executed in multiple counterparts, each of which shall
be an original but all of which together shall constitute but one and the same
agreement.
 
13.22. Confidentiality»
 
.
 
13.22.1. Confidential Information»
 
 
.  The terms of this Agreement, the identity of the Members, the identity of any
person with whom the Company may be holding discussions with respect to any
investment, acquisition, disposition or other transaction, and all other
business, financial or other information relating directly to the conduct of the
business and affairs of the Company or the relative or absolute rights or
interests of any of the Members (collectively, the "Confidential Information")
that has not been publicly disclosed pursuant to authorization by the Executive
Committee is confidential and proprietary information of the Company, the
disclosure of which would cause irreparable harm to the Company and the
Members.  Accordingly, each Member represents that it has not and agrees that it
will not and will direct its shareholders, partners, directors, officers,
agents, advisors and Affiliates not to, disclose to any Person any Confidential
Information or confirm any statement made by third Persons regarding
Confidential Information until the Company has publicly disclosed the
Confidential Information pursuant to authorization by the Executive Committee
and has notified each Member that it has done so; provided, however, any Member
(or its Affiliates) may disclose such Confidential Information (i) to any of its
or its Affiliates’ directors, officers, investment advisors, auditors,
employees, members, shareholders, outside regulators, attorneys and accountants
who have a need to know such information and for whom such Member shall be
responsible, (ii) if required by law (it being specifically understood and
agreed that anything set forth in a registration statement or any other document
filed pursuant to law will be deemed required by law) or (iii) necessary for it
to perform any of its duties or obligations hereunder or in any property
management agreement or development management agreement to which it is a party
covering any Company property or any of the Properties. MAAC or MAALP will not
refer to Thackeray by name in its public documents unless it is required to do
so upon legal advice or unless it received prior approval from Thackeray, with
the exception of the filing of an initial 8-K and press release (but, no
investors in Thackeray Partners Realty Fund II, L.P. shall be mentioned in any
press release or other disclosure or communication without the prior written
consent of Thackeray in its sole discretion except as required by law).

 
13.22.2. No Disclosure»
 
 
.  Subject to the exceptions set forth in Section 13.22.1, each Member agrees
not to disclose any Confidential Information to any Person (other than a Person
set forth in the proviso of Section 13.22.1 who agrees to maintain all
Confidential Information in strict confidence or a judge, magistrate or referee
or other Persons involved in any action, suit or proceeding relating to or
arising out of this Agreement or otherwise), and to keep confidential all
documents (including, without limitation, responses to discovery requests)
containing any Confidential Information except to the extent such Confidential
Information is already in the public domain or in such Member’s reasonable
discretion required to be made in, or properly the subject of, any disclosure in
any filings with the United States Securities and Exchange Commission or other
governmental entity having jurisdiction over such Member.  Each Member hereby
consents in advance to any motion for any protective order brought by any other
Member represented as being intended by the movant to implement the purposes of
this Section 13.23 provided that, if a Member receives a request to disclose any
Confidential Information under the terms of what such Member believes in good
faith to be a valid and effective order issued by a court or governmental agency
and the order was not sought by or on behalf of or consented to by such Member,
then such Member may disclose the Confidential Information to the extent
required if the Member as promptly as practicable notifies each of the other
Members of the existence, terms and circumstances of the order, consults in good
faith with each of the other Members on the advisability of taking legally
available steps to resist or to narrow the order, and if disclosure of the
Confidential Information is required, exercises its best efforts to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded to the portion of the disclosed Confidential Information that any other
Member designates.  The cost (including, without limitation, attorneys' fees and
expenses) of obtaining a protective order covering Confidential Information
designated by such other Member will be borne by the Company.

 
13.22.3. Survival»
 
 
.  The covenants contained in this Section 13.22 will survive the Transfer of
the Interest of any Member and the termination of the Company.

 
13.23. Enforceability of Power of Attorney»
 
.  In the event it is subsequently determined that any power of attorney
provision in this Agreement is unenforceable, the parties hereto agree to
execute, acknowledge, deliver, file, record and publish such other instruments
and documents (including separate powers of attorney), and do all such other
acts and things as may be required by law, or as may be required to carry out
the intent and purposes of such power of attorney provisions.
 


 
SIGNATURES INTENTIONALLY ON NEXT PAGE


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the introductory paragraph hereof.
 
MANAGING MEMBER:




MID-AMERICA APARTMENTS, L.P.,
a Tennessee limited partnership
By:           Mid-America Apartment Communities, Inc.,
a Tennessee corporation, its general partner


By:   /s/ Simon R.C. Wadsworth
Simon R.C. Wadsworth
Chief Financial Officer




MEMBER:


TPRF II/Memphis Investor, L.L.C., a Delaware limited liability company


By:           /s/ Anthony W. Dona
Name:        Anthony W. Dona
Title:          Co-President

 

